 



Exhibit 10.4

EXECUTION COPY



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

$500,000,000

THREE-YEAR CREDIT AGREEMENT

Dated as of November 27, 2002

among

AETNA INC.,
as Borrower,

The Banks Listed Herein

and

JPMORGAN CHASE BANK,
as Administrative Agent



--------------------------------------------------------------------------------

J.P. MORGAN SECURITIES INC.,
as Lead Arranger and Sole Bookrunner,

and

CITIBANK, N.A.,
DEUTSCHE BANK SECURITIES INC.,
FLEET BANK,
and
BANK OF AMERICA, N.A.,
as Co-Syndication Agents



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS */

                  Page               ARTICLE I         Definitions     SECTION
1.01.   Definitions   1 SECTION 1.02.   Accounting Terms and Determinations   13
SECTION 1.03.   Classifications of Borrowings   14     ARTICLE II         The
Credits     SECTION 2.01.   Commitments to Lend   14 SECTION 2.02.   Notice of
Committed Borrowings   14 SECTION 2.03.   Money Market Borrowings   15 SECTION
2.04.   Notice to Banks; Funding of Loans   18 SECTION 2.05.   Evidence of Debt
  19 SECTION 2.06.   Maturity of Loans   20 SECTION 2.07.   Termination or
Reduction of Commitments   20 SECTION 2.08.   Increase in Commitments   20
SECTION 2.09.   Interest Rates   22 SECTION 2.10.   Fees   24 SECTION 2.11.  
Method of Electing Interest Rates   25 SECTION 2.12.   Prepayments   27 SECTION
2.13.   General Provisions as to Payments   27 SECTION 2.14.   Funding Losses  
28 SECTION 2.15.   Computation of Interest and Fees   29 SECTION 2.16.  
Regulation D Compensation   29



--------------------------------------------------------------------------------

*/   The Table of Contents is not a part of this Agreement.

 



--------------------------------------------------------------------------------



 



ii

            SECTION 2.17.   Letters of Credit     29     ARTICLE III          
Conditions       SECTION 3.01.   Effectiveness     34 SECTION 3.02.   Borrowings
    35     ARTICLE IV           Representations and Warranties       SECTION
4.01.   Corporate Existence and Power     36 SECTION 4.02.   Corporate and
Governmental Authorization; No Contravention     36 SECTION 4.03.   Binding
Effect     36 SECTION 4.04.   Financial Information     37 SECTION 4.05.  
Litigation     37 SECTION 4.06.   Compliance with ERISA     37 SECTION 4.07.  
Compliance with Laws and Agreements     38 SECTION 4.08.   Investment Company
Act; Public Utility Holding Company Act     38 SECTION 4.09.   Full Disclosure  
  38 SECTION 4.10.   Taxes     38     ARTICLE V           Covenants      
SECTION 5.01.   Information     39 SECTION 5.02.   Conduct of Business and
Maintenance of Existence and Insurance     40 SECTION 5.03.   Minimum Adjusted
Consolidated Net Worth     40 SECTION 5.04.   Leverage Ratio     40 SECTION
5.05.   Liens     40 SECTION 5.06.   Consolidations, Mergers and Sales of Assets
    42 SECTION 5.07.   Use of Proceeds and Letters of Credit     42 SECTION
5.08.   Compliance with Laws     42

 



--------------------------------------------------------------------------------



 



iii

            SECTION 5.09.   Inspection of Property, Books and Records     42
SECTION 5.10.   Payment of Obligations     43     ARTICLE VI           Defaults
      SECTION 6.01.   Events of Default     43 SECTION 6.02.   Notice of Default
    45     ARTICLE VII           The Agent       SECTION 7.01.   Appointment and
Authorization     46 SECTION 7.02.   Agent and Affiliates     46 SECTION 7.03.  
Action by Agent     46 SECTION 7.04.   Consultation with Experts     46 SECTION
7.05.   Liability of Agent     46 SECTION 7.06.   Indemnification     47 SECTION
7.07.   Credit Decision     47 SECTION 7.08.   Successor Agent     47 SECTION
7.09.   Agent’s Fees     47     ARTICLE VIII           Change in Circumstances  
    SECTION 8.01.   Basis for Determining Interest Rate Inadequate or Unfair    
48 SECTION 8.02.   Illegality     48 SECTION 8.03.   Increased Cost and Reduced
Return     49 SECTION 8.04.   Taxes     51 SECTION 8.05.   Base Rate Loans
Substituted for Affected Euro-Dollar Loans     53 SECTION 8.06.   Substitution
of Bank     53 SECTION 8.07.   Election to Terminate     54     ARTICLE IX      
    Miscellaneous      

 



--------------------------------------------------------------------------------



 



iv

            SECTION 9.01.   Notices     54 SECTION 9.02.   No Waivers     55
SECTION 9.03.   Expenses; Indemnification     55 SECTION 9.04.   Amendments and
Waivers     56 SECTION 9.05.   Successors and Assigns     56 SECTION 9.06.   New
York Law     59 SECTION 9.07.   Counterparts; Integration     59 SECTION 9.08.  
WAIVER OF JURY TRIAL     59

  Schedules and Exhibits   Schedule 2.01 - Commitments to Lend Exhibit A - Form
of Note Exhibit B - Form of Money Market Quote Request Exhibit C - Form of
Invitation for Money Market Quotes Exhibit D - Form of Money Market Quote
Exhibit E-1 - Opinion of William C. Baskin III, Esq. Exhibit E-2 - Opinion of
Davis Polk & Wardwell Exhibit E-3 - Opinion of Drinker Biddle & Reath LLP
Exhibit F - Form of Assignment and Assumption



--------------------------------------------------------------------------------



 





       THREE-YEAR CREDIT AGREEMENT dated as of November 27, 2002 among AETNA
INC., the BANKS listed on the signature pages hereof, and JPMORGAN CHASE BANK,
as Administrative Agent.

          The parties hereto agree as follows:

ARTICLE I

Definitions

          SECTION 1.01. Definitions. The following terms, as used herein, have
the following meanings:

          “Absolute Rate Auction” means a solicitation of Money Market Quotes
setting forth Money Market Absolute Rates pursuant to Section 2.03.

          “Adjusted Consolidated Net Worth” means at any date the total
shareholders’ equity of the Borrower and its Consolidated Subsidiaries
determined as of such date, adjusted to exclude net unrealized capital gains and
losses.

          “Administrative Questionnaire” means, with respect to each Bank, the
administrative questionnaire in the form submitted to such Bank by the Agent and
submitted to the Agent (with a copy to the Borrower) duly completed by such
Bank.

          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

          “Agent” means JPMorgan Chase Bank in its capacity as administrative
agent for the Banks hereunder, and its successors in such capacity.

          “Applicable Lending Office” means, with respect to any Bank, (i) in
the case of its Base Rate Loans, its Domestic Lending Office, (ii) in the case
of its Euro-Dollar Loans, its Euro-Dollar Lending Office and (iii) in the case
of its Money Market Loans, its Money Market Lending Office.

          “Applicable Percentage” means, with respect to any Bank, the
percentage of the total Commitments represented by such Bank’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentage shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments.

          “Assignment and Assumption” means an assignment and assumption entered
into by a Bank and an assignee (with the consent of any party whose consent is
required by Section 9.05), and accepted by the Agent, in the form of Exhibit F
or any other form approved by the Agent.

 



--------------------------------------------------------------------------------



 



2

          “Bank” means each bank listed on the signature pages hereof, and its
successors and assignees.

          “Base Rate” means, for any day, a rate per annum equal to the higher
of (i) the Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the
Federal Funds Rate for such day.

          “Base Rate Loan” means (i) a Committed Loan which bears interest at
the Base Rate pursuant to the applicable Notice of Committed Borrowing or a
Notice of Interest Rate Election or the provisions of Article VIII or (ii) an
overdue amount which was a Base Rate Loan immediately before it became overdue.

          “Base Rate Margin” has the meaning set forth in Section 2.09(a).

          “Borrower” means Aetna Inc., a Pennsylvania corporation, and its
successors.

          “Borrowing” means a borrowing hereunder consisting of Loans made to
the Borrower at the same time by the Banks pursuant to Article II. A Borrowing
is a “Base Rate Borrowing” if such Loans are Base Rate Loans, a “Euro-Dollar
Borrowing” if such Loans are Euro-Dollar Loans and a “Money Market Borrowing” if
such Loans are Money Market Loans.

          “Commitment” means, with respect to each Bank, the amount set forth
opposite the name of such Bank on Schedule 2.01 hereto, as such amount may be
terminated or reduced from time to time pursuant to Section 2.07, increased
pursuant to Section 2.08, terminated pursuant to Section 8.07 or changed
pursuant to Section 9.05.

          “Committed Loan” means a loan made by a Bank pursuant to Section 2.01;
provided that, if any such loan or loans (or portions thereof) are combined or
subdivided pursuant to a Notice of Interest Rate Election, the term “Committed
Loan” shall refer to the combined principal amount resulting from such
combination or to each of the separate principal amounts resulting from such
subdivision, as the case may be.

          “Consolidated EBITDA” means, for any period, Consolidated Net Income
for such period plus, without duplication, to the extent deducted in determining
such Consolidated Net Income, the sum of (a) consolidated interest expense for
such period, (b) consolidated income tax expense for such period and (c) all
amounts attributable to depreciation, amortization and other similar non-cash
charges for such period; provided that, for purposes of determining Consolidated
EBITDA for any period, Consolidated Net Income for such period shall be adjusted
to exclude, without duplication, the effect on Consolidated Net Income for such
period of (i) the aggregate after-tax amount of any nonrecurring charges taken
on or before December 31, 2003, during such period (up to an aggregate amount of
$150,000,000 during such period), including, but not limited to, charges
incurred to restructure operations and/or exit certain activities, including
employee termination benefits and

 



--------------------------------------------------------------------------------



 



3

other costs, (ii) any extraordinary gains or losses for such period, and
(iii) the amount of any cumulative effect adjustment associated with the
Borrower’s adoption of SFAS 142.

          “Consolidated Net Income” means, for any period, the consolidated net
income (or loss) of the Borrower and its Consolidated Subsidiaries for such
period, determined in accordance with GAAP.

          “Consolidated Subsidiary” means, at any date, any Subsidiary or other
entity the accounts of which would be consolidated with those of the Borrower in
its consolidated financial statements if such statements were prepared as of
such date.

          “Continuing Director” means, at any time, a director who (i) was a
director of the Borrower on the Effective Date or (ii) was nominated or elected
as a director by vote of a majority of the persons who were Continuing Directors
at the time of such nomination or election.

          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

          “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.

          “Disclosure Documents” means (a) the Confidential Bank Memorandum
dated October 22, 2002 and/or the Confidential Information Memorandum dated
October 2002, previously delivered to the Banks; (b) the Borrower’s Annual
Report on Form 10-K filed with the Securities and Exchange Commission for the
period ended December 31, 2001; (c) the Borrower’s Quarterly Reports on
Form 10-Q filed with the Securities and Exchange Commission for the periods
ended March 31, 2002, June 30, 2002, and September 30, 2002; and (d) the
Borrower’s Current Reports on Form 8-K filed with the Securities and Exchange
Commission on or before October 30, 2002.

          “Domestic Business Day” means any day except a Saturday, Sunday or
other day on which commercial banks in New York City are authorized by law to
close.

          “Domestic Lending Office” means, as to each Bank, its office located
at its address set forth in its Administrative Questionnaire (or identified in
its Administrative Questionnaire as its Domestic Lending Office) or such other
office as such Bank may hereafter designate as its Domestic Lending Office by
notice to the Borrower and the Agent.

          “Effective Date” means the date this Agreement becomes effective in
accordance with Section 3.01.

 



--------------------------------------------------------------------------------



 



4

          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

          “ERISA Group” means all members of a controlled group of corporations
and all trades or businesses (whether or not incorporated) under common control
which, together with the Borrower, are treated as a single employer under
Section 414 of the Internal Revenue Code.

          “Euro-Dollar Business Day” means any Domestic Business Day on which
commercial banks are open for international business (including dealings in
dollar deposits) in London.

          “Euro-Dollar Lending Office” means, as to each Bank, its office,
branch or Affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its
Euro-Dollar Lending Office) or such other office, branch or Affiliate of such
Bank as it may hereafter designate as its Euro-Dollar Lending Office by notice
to the Borrower and the Agent.

          “Euro-Dollar Loan” means (i) a Committed Loan which bears interest at
a Euro-Dollar Rate pursuant to the applicable Notice of Committed Borrowing or a
Notice of Interest Rate Election or (ii) an overdue amount which was a
Euro-Dollar Loan immediately before it became overdue.

          “Euro-Dollar Margin” has the meaning set forth in Section 2.09(b).

          “Euro-Dollar Rate” means a rate of interest determined pursuant to
Section 2.09(b) on the basis of the London Interbank Offered Rate.

          “Euro-Dollar Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor), for
determining the maximum reserve requirement for a member bank of the Federal
Reserve System in New York City with deposits exceeding five billion dollars in
respect of “Eurocurrency liabilities” (or in respect of any other category of
liabilities which includes deposits by reference to which the interest rate on
Euro-Dollar Loans is determined or any category of extensions of credit or other
assets which includes loans by a non-United States office of any Bank to United
States residents).

          “Event of Default” has the meaning set forth in Section 6.01.

          “Existing Credit Agreements” means (a) the $300,000,000 amended and
restated 364-day revolving credit agreement dated as of November 30, 2001, among
the Borrower, the banks party thereto and JPMorgan Chase Bank, as administrative
agent, and (b) the $500,000,000 three-year revolving credit agreement dated as
of December 13, 2000, among the Borrower, the banks party thereto and JPMorgan
Chase Bank, as administrative agent.

 



--------------------------------------------------------------------------------



 



5

          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Domestic Business Day
next succeeding such day; provided that (i) if such day is not a Domestic
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Domestic Business Day as so published on the
next succeeding Domestic Business Day, and (ii) if no such rate is so published
on such next succeeding Domestic Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to JPMorgan Chase Bank on such day on such
transactions as calculated by the Agent, such calculation to be supplied to the
Borrower upon the Borrower’s request.

          “Fitch” means Fitch, Inc.

          “Fixed Rate Loans” means Euro-Dollar Loans or Money Market Loans
(excluding Money Market LIBOR Loans bearing interest at the Base Rate for the
reason stated in Section 8.01) or any combination of the foregoing.

          “GAAP” means generally accepted accounting principles in the United
States of America.

          “Group of Loans” or “Group” means at any time a group of Loans
consisting of (i) all Committed Loans which are Base Rate Loans at such time or
(ii) all Committed Loans which are Euro-Dollar Loans having the same Interest
Period at such time; provided that, if Committed Loans of any particular Bank
are converted to or made as Base Rate Loans pursuant to Article VIII, such Loans
shall be included in the same Group or Groups of Loans from time to time as they
would have been in if they had not been so converted or made.

          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, including pursuant to any “synthetic” lease arrangement, (c) to
maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness;
provided that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.

 



--------------------------------------------------------------------------------



 



6

          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property acquired by such Person, (d) all obligations of
such Person in respect of the deferred purchase price of property or services
(excluding current accounts payable and accrued obligations incurred in the
ordinary course of business), (e) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed, (f)
all Guarantees by such Person of Indebtedness of others, (g) all obligations of
such Person as an account party to reimburse amounts drawn under any letter of
credit or letter of guaranty that constituted Indebtedness of such Person under
clause (f) above prior to drawing thereunder and (h) all obligations of such
Person in respect of leases required to be accounted for as capital leases under
GAAP.

          “Interest Period” means:



       (a) with respect to each Base Rate Borrowing, the period commencing on
the date of such Borrowing and ending on the next succeeding Quarterly Date;
provided that any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date;



       (b) with respect to each Euro-Dollar Loan, a period commencing on the
date of Borrowing specified in the applicable Notice of Committed Borrowing or
on the date specified in the applicable Notice of Interest Rate Election and
ending one, two, three or six months thereafter, as the Borrower may elect in
the applicable Notice or such longer period as mutually agreed to by the
Borrower and all of the Banks; provided that:



       (i) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall, subject to clause (iii) below, be extended to
the next succeeding Euro-Dollar Business Day;



       (ii) any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (c) below, end on the last Euro-Dollar Business Day of
a calendar month; and



       (iii) any Interest Period which would otherwise end after the Termination
Date shall end on the Termination Date.



       (c) with respect to each Money Market LIBOR Loan, the period commencing
on the date of Borrowing and ending such

 



--------------------------------------------------------------------------------



 



7



  whole number of months thereafter as the Borrower may elect in accordance with
Section 2.03; provided that:



       (i) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall, subject to clause (iii) below, be extended to
the next succeeding Euro-Dollar Business Day;



       (ii) any Interest Period which begins on the last Euro-Dollar Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clause (d) below, end on the last Euro-Dollar Business Day of
a calendar month; and



       (iii) any Interest Period which would otherwise end after the Termination
Date shall end on the Termination Date;



       (d) with respect to each Money Market Absolute Rate Loan, the period
commencing on the date of Borrowing and ending such number of days thereafter
(but not less than seven days) as the Borrower may elect in accordance with
Section 2.03; provided that:



       (i) any Interest Period which would otherwise end on a day which is not a
Euro-Dollar Business Day shall, subject to clause (ii) below, be extended to the
next succeeding Euro-Dollar Business Day; and



       (ii) any Interest Period which would otherwise end after the Termination
Date shall end on the Termination Date.

          “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended, or any successor statute.

          “Invitation for Money Market Quotes” means an invitation from the
Agent to the Banks to submit Money Market Quotes pursuant to Section 2.03(c).

          “Issuing Bank” means JPMorgan Chase Bank in its capacity as the issuer
of Letters of Credit hereunder. The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.

          “LC Exposure” means, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (ii) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Bank at any time shall be
its Applicable Percentage of the total LC Exposure at such time.

 



--------------------------------------------------------------------------------



 



8

          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.

          “Level I Period” means any period during which any long-term Senior
Unsecured Debt of the Borrower has ratings that are better than or equal to at
least two of the following three ratings: (i) A by S&P and/or (ii) A2 by Moody’s
and/or (iii) A by Fitch; provided that if S&P or Moody’s or Fitch changes its
rating system after the date hereof, the new rating of such rating agency that
most closely corresponds to the level specified above for such rating agency
shall be substituted for such level.

          “Level II Period” means any period (other than a Level I Period)
during which any long-term Senior Unsecured Debt of the Borrower has ratings
that are better than or equal to at least two of the following three ratings:
(i) A- by S&P and/or (ii) A3 by Moody’s and/or (iii) A- by Fitch; provided that
if S&P or Moody’s or Fitch changes its rating system after the date hereof, the
new rating of such rating agency that most closely corresponds to the level
specified above for such rating agency shall be substituted for such level.

          “Level III Period” means any period (other than a Level I Period or a
Level II Period) during which any long-term Senior Unsecured Debt of the
Borrower has ratings which are better than or equal to at least two of the
following three ratings: (i) BBB+ by S&P and/or (ii) Baa1 by Moody’s and/or
(iii) BBB+ by Fitch; provided that if S&P or Moody’s or Fitch changes its rating
system after the date hereof, the new rating of such agency that most closely
corresponds to the level specified above for such rating agency shall be
substituted for such level.

          “Level IV Period” means any period (other than a Level I Period, Level
II Period or Level III Period) during which any long-term Senior Unsecured Debt
of the Borrower has ratings which are better than or equal to at least two of
the following three ratings: (i) BBB by S&P and/or (ii) Baa2 by Moody’s and/or
(iii) BBB by Fitch; provided that if S&P or Moody’s or Fitch changes its rating
system after the date hereof, the new rating of such agency that most closely
corresponds to the level specified above for such rating agency shall be
substituted for such level.

          “Level V Period” means any period (other than a Level I Period, Level
II Period, Level III Period or Level IV Period) during which any long-term
Senior Unsecured Debt of the Borrower has ratings which are better than or equal
to at least two of the following three ratings: (i) BBB- by S&P and/or (ii) Baa3
by Moody’s and/or (iii) BBB- by Fitch; provided that if S&P or Moody’s or Fitch
changes its rating system after the date hereof, the new rating of such agency
that most closely corresponds to the level specified above for such rating
agency shall be substituted for such level.

 



--------------------------------------------------------------------------------



 



9

          “Level VI Period” means any period (other than a Level I Period, Level
II Period, Level III Period, Level IV Period or Level V Period) during which any
long-term Senior Unsecured Debt of the Borrower has ratings which are better
than or equal to at least two of the following three ratings: (i) BB+ by S&P
and/or (ii) Ba1 by Moody’s and/or (iii) BB+ by Fitch; provided that if S&P or
Moody’s or Fitch changes its rating system after the date hereof, the new rating
of such agency that most closely corresponds to the level specified above for
such rating agency shall be substituted for such level.

          “Level VII Period” means any period other than a Level I Period, Level
II Period, Level III Period, Level IV Period, Level V Period or Level VI Period.

          “Leverage Ratio” means, as of the end of any fiscal quarter of the
Borrower, the ratio of (a) Total Debt as of such date to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters of the Borrower then ended.

          “LIBOR Auction” means a solicitation of Money Market Quotes setting
forth Money Market Margins based on the London Interbank Offered Rate pursuant
to Section 2.03.

          “Lien” means, with respect to any asset, any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset.

          “Loan” means a Base Rate Loan, a Euro-Dollar Loan or a Money Market
Loan and “Loans” means any combination of the foregoing.

          “London Interbank Offered Rate” has the meaning set forth in Section
2.09(b).

          “Material Subsidiary” means a Consolidated Subsidiary of the Borrower
that, as of the time of determination of whether such Consolidated Subsidiary is
a “Material Subsidiary”, accounted on a consolidated basis for 10% or more of
the total assets of the Borrower and its Consolidated Subsidiaries (i) as of
September 30, 2002, until the first consolidated financial statements of the
Borrower are delivered to the Agent pursuant to Section 5.01(a) or (b) and,
thereafter, (ii) as of the most recent date for which a consolidated balance
sheet of the Borrower has been delivered to the Agent pursuant to Section
5.01(a) or (b); provided that, for purposes of Article VI, if any event or
combination of events described in clauses (g) and (h) of Section 6.01 occur
with respect to any one or more Consolidated Subsidiaries that are not Material
Subsidiaries but in the aggregate would constitute a Material Subsidiary if such
Consolidated Subsidiaries constituted a single Consolidated Subsidiary, then
such Consolidated Subsidiaries shall be deemed collectively to constitute a
Material Subsidiary for purposes of such clauses.

          “Minimum Adjusted Consolidated Net Worth” means, as of the end of any
fiscal quarter of the Borrower, the sum of (a) $5,000,000,000 plus (b) in the
case of any determination as of

 



--------------------------------------------------------------------------------



 



10

the end of any fiscal quarter ending after December 31, 2002, the amount equal
to 50% of Consolidated Net Income in respect of each fiscal quarter of the
Borrower as to which Consolidated Net Income is a positive amount and that ends
after December 31, 2002, and on or prior to such date of determination; provided
that the amount of “Minimum Adjusted Consolidated Net Worth” as of any date
shall be reduced on a dollar-for-dollar basis by the aggregate after-tax amount
of any nonrecurring charges (up to an aggregate amount of $150,000,000) taken
after September 30, 2002, and on or before December 31, 2003, including, but not
limited to, charges incurred to restructure operations and/or exit certain
activities, including employee termination benefits and other costs.

          “Money Market Absolute Rate” has the meaning set forth in
Section 2.03(d).

          “Money Market Absolute Rate Loan” means a loan made or to be made by a
Bank pursuant to an Absolute Rate Auction.

          “Money Market Lending Office” means, as to each Bank, its Domestic
Lending Office or such other office or branch of such Bank as it may hereafter
designate as its Money Market Lending Office by notice to the Borrower and the
Agent; provided that any Bank may from time to time by notice to the Borrower
and the Agent designate separate Money Market Lending Offices for its Money
Market LIBOR Loans, on the one hand, and its Money Market Absolute Rate Loans,
on the other hand, in which case all references herein to the Money Market
Lending Office of such Bank shall be deemed to refer to either or both of such
offices, as the context may require.

          “Money Market LIBOR Loan” means a loan made or to be made by a Bank
pursuant to a LIBOR Auction (including such a loan bearing interest at the Base
Rate for the reason stated in Section 8.01).

          “Money Market Loan” means a Money Market LIBOR Loan or a Money Market
Absolute Rate Loan.

          “Money Market Margin” has the meaning set forth in Section 2.03(d).

          “Money Market Quote” means an offer by a Bank to make a Money Market
Loan in accordance with Section 2.03.

          “Money Market Quote Request” means a request by the Borrower to the
Banks to make Money Market Loans in accordance with Section 2.03(b).

          “Moody’s” means Moody’s Investors Service, Inc.

          “Notes” means promissory notes of the Borrower, substantially in the
form of Exhibit A hereto, evidencing the obligation of the Borrower to repay the
Loans, and “Note” means any one of such promissory notes issued hereunder.

 



--------------------------------------------------------------------------------



 



11

          “Notice of Borrowing” means a Notice of Committed Borrowing (as
defined in Section 2.02) or a Notice of Money Market Borrowing (as defined in
Section 2.03(f)).

          “Notice of Interest Rate Election” has the meaning set forth in
Section 2.11.

          “Other Taxes” has the meaning set forth in Section 8.04(a).

          “Participant” has the meaning set forth in Section 9.05(e).

          “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.

          “Person” means an individual, a corporation, a limited liability
company, a partnership, an association, a trust or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.

          “Plan” means at any time an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Internal Revenue Code and is either (i) maintained by a
member of the ERISA Group for employees of a member of the ERISA Group or
(ii) maintained pursuant to a collective bargaining agreement or any other
arrangement under which more than one employer makes contributions and to which
a member of the ERISA Group is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.

          “Prime Rate” means the rate of interest publicly announced by JPMorgan
Chase Bank in New York City from time to time as its Prime Rate.

          “Quarterly Date” means the last Domestic Business Day of each March,
June, September and December.

          “Regulation U” means Regulation U of the Board of Governors of the
Federal Reserve System, as in effect from time to time.

          “Reportable Event” means any reportable event as defined in Section
4043(c) of ERISA or the regulations issued thereunder (other than a Reportable
Event as to which the 30-day notice requirement has been waived by applicable
regulation) with respect to a Plan (other than a Plan maintained by a member of
an applicable ERISA Group that is considered a member of such ERISA Group only
pursuant to subsection (m) or (o) of Section 414 of the Internal Revenue Code).

          “Required Banks” means at any time Banks having at least 51% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding at least 51% of the sum of the aggregate unpaid principal
amount of the Loans and the LC Exposure.

 



--------------------------------------------------------------------------------



 



12

          “Required Capital” has the meaning set forth in Section 8.03(b).

          “Responsible Financial Officer” means chief financial officer,
treasurer, chief accounting officer or senior corporate finance officer.

          “Revolving Credit Period” means the period from the Effective Date to
and including the Termination Date.

          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

          “Senior Unsecured Debt” means indebtedness for borrowed money that is
not subordinated to any other indebtedness for borrowed money and is not secured
or supported by a guarantee, letter of credit or other form of credit
enhancement.

          “SFAS 142” means Statement of Financial Accounting Standards No. 142,
Goodwill and Other Intangibles.

          “Subsidiary” means any corporation or other entity of which securities
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or other persons performing similar functions are at the
time directly or indirectly owned by the Borrower.

          “Taxes” has the meaning set forth in Section 8.04(a).

          “Termination Date” means November 27, 2005, or, if such day is not a
Euro-Dollar Business Day, the next preceding Euro-Dollar Business Day.

          “364-Day Credit Agreement” means the 364-day credit agreement dated as
of the date hereof among the Borrower, the banks party thereto and JPMorgan
Chase Bank, as administrative agent.

          “Total Debt” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and its Consolidated Subsidiaries as of such date
(whether or not such Indebtedness would be reflected on a consolidated balance
sheet prepared as of such date in accordance with GAAP), determined on a
consolidated basis.

          “Trigger Event” has the meaning set forth in Section 8.03(c).

          “Usage” means at any date the percentage equivalent of a fraction
(i) the numerator of which is the sum of (a) the aggregate outstanding principal
amount of the Loans (including Money Market Loans) and the total LC Exposure at
such date, and (b) the aggregate outstanding principal amount of all “Loans”
(including “Money Market Loans”) at such date, in each case under and as defined
in the 364-Day Credit Agreement, and (ii) the denominator of which is the sum of
(a) the aggregate amount of the Commitments at such date, after giving effect to
any reduction or increase in the Commitments on such date, and (b) the aggregate
amount of the “Commitments” on such date, after

 



--------------------------------------------------------------------------------



 



13

giving effect to any reduction or increase in the “Commitments” on such date,
under and as defined in the 364-Day Credit Agreement; provided that if the
“Commitments” under and as defined in the 364-Day Credit Agreement have
terminated but the Borrower has exercised the term-out option described in
Section 2.17 of the 364-Day Credit Agreement, then for the purposes of clause
(ii)(b) above the “Commitments” under the 364-Day Credit Agreement shall be
deemed to remain in effect in an amount equal to the aggregate principal amount
of any outstanding “Term Loans” at the time, under and as defined in the 364-Day
Credit Agreement.

          SECTION 1.02. Accounting Terms and Determinations. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP as
in effect from time to time, applied on a basis consistent (except for changes
concurred in by the Borrower’s independent public accountants) with the most
recent audited consolidated financial statements of the Borrower and its
Consolidated Subsidiaries delivered to the Banks; provided that, if the Borrower
notifies the Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Agent notifies the Borrower that the Required Banks request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change in GAAP shall have become effective until
such notice shall have been withdrawn or such provision amended in accordance
herewith.

          SECTION 1.03. Classifications of Borrowings. Borrowings are classified
for purposes of this Agreement either by reference to the pricing of Loans
comprising such Borrowing (e.g., a “Euro-Dollar Borrowing” is a Borrowing
comprised of Euro-Dollar Loans) or by reference to the provisions of Article II
under which participation therein is determined (i.e., a “Committed Borrowing”
is a Borrowing under Section 2.01 in which all Banks participate in proportion
to their Commitments, while a “Money Market Borrowing” is a Borrowing under
Section 2.03 in which the Bank participants are determined on the basis of their
bids).

ARTICLE II

The Credits

          SECTION 2.01. Commitments to Lend. On the terms and conditions set
forth in this Agreement, each Bank severally agrees to lend to the Borrower,
from time to time during the Revolving Credit Period, amounts not to exceed in
the aggregate at any one time outstanding (together with its LC Exposure) the
amount of such Bank’s Commitment. Each Borrowing under this

 



--------------------------------------------------------------------------------



 



14

Section 2.01 shall be in an aggregate principal amount of $15,000,000 or any
larger multiple of $1,000,000 (except that any such Borrowing may be in the
aggregate amount of the unused Commitments or any lesser aggregate amount
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.17(e)) and shall be made from the several Banks ratably in proportion
to their respective Commitments. Within the foregoing limits, the Borrower may
borrow under this Section, repay, or to the extent permitted by Section 2.12,
prepay Loans and reborrow at any time during the Revolving Credit Period under
this Section. Failure by any Bank to make Loans as required under the terms of
this Agreement will not relieve any other Bank of its obligations hereunder.
Notwithstanding the foregoing, any Money Market Loans made by a Bank shall be
deemed usage of the total Commitments for the purpose of availability, but shall
not reduce such Bank’s obligation to lend its pro rata share of its Commitment.

          SECTION 2.02. Notice of Committed Borrowings. The Borrower shall give
the Agent notice (a “Notice of Committed Borrowing”) not later than 10:30 A.M.
(New York City time) on (x) the date of each Base Rate Borrowing and (y) the
third Euro-Dollar Business Day before each Euro-Dollar Borrowing, specifying:



       (a) the date of such Borrowing, which shall be a Domestic Business Day in
the case of a Base Rate Borrowing and a Euro-Dollar Business Day in the case of
a Euro-Dollar Borrowing,



       (b) the aggregate amount of such Borrowing,

     (c)  whether the Loans comprising such Borrowing are to be Base Rate Loans
or Euro-Dollar Loans, and

     (d)  in the case of a Euro-Dollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.

          SECTION 2.03. Money Market Borrowings. (a) The Money Market Option. In
addition to Committed Loans pursuant to Section 2.01, the Borrower may, as set
forth in this Section, request the Banks from time to time during the Revolving
Credit Period to make offers to make Money Market Loans to the Borrower. The
Banks may, but shall have no obligation to, make such offers and the Borrower
may, but shall have no obligation to, accept any such offers in the manner set
forth in this Section.

          (b) Money Market Quote Request. When the Borrower wishes to request
offers to make Money Market Loans under this Section, it shall transmit to the
Agent by telex or facsimile transmission a Money Market Quote Request
substantially in the form of Exhibit B hereto so as to be received no later than
10:00 A.M. (New York City time) on (x) the fourth Euro-Dollar Business Day prior
to the date of Borrowing proposed therein, in the case of a LIBOR Auction or
(y) the Domestic Business Day next preceding the date of Borrowing proposed
therein, in the case of an Absolute Rate Auction (or, in either case, such other
time or

 



--------------------------------------------------------------------------------



 



15

date as the Borrower and the Agent shall have mutually agreed upon and shall
have notified to the Banks not later than the date of the Money Market Quote
Request for the first LIBOR Auction or Absolute Rate Auction for which such
change is to be effective) specifying:



       (i) the proposed date of Borrowing, which shall be a Euro-Dollar Business
Day in the case of a LIBOR Auction or a Domestic Business Day in the case of an
Absolute Rate Auction,



       (ii) the aggregate amount of such Borrowing, which shall be $15,000,000
or a larger multiple of $1,000,000,



       (iii) the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period, and



       (iv) whether the Money Market Quotes requested are to set forth a Money
Market Margin or a Money Market Absolute Rate.

The Borrower may request offers to make Money Market Loans for more than one
Interest Period in a single Money Market Quote Request. No Money Market Quote
Request shall be given within five Euro-Dollar Business Days (or following
notice to each of the Banks, such other number of days as the Borrower and the
Agent may agree upon) of any other Money Market Quote Request.

          (c) Invitation for Money Market Quotes. Promptly upon receipt of a
Money Market Quote Request, the Agent shall send to the Banks by telex or
facsimile transmission an Invitation for Money Market Quotes substantially in
the form of Exhibit C hereto, which shall constitute an invitation by the
Borrower to each Bank to submit Money Market Quotes offering to make the Money
Market Loans to which such Money Market Quote Request relates in accordance with
this Section.

          (d) Submission and Contents of Money Market Quotes. (i) Each Bank may
submit a Money Market Quote containing an offer or offers to make Money Market
Loans in response to any Invitation for Money Market Quotes. Each Money Market
Quote must comply with the requirements of this subsection (d) and must be
submitted to the Agent by telex or facsimile transmission at its offices
specified in or pursuant to Section 9.01 not later than (x) 9:30 A.M. (New York
City time) on the third Euro-Dollar Business Day prior to the proposed date of
Borrowing, in the case of a LIBOR Auction, or (y) 9:30 A.M. (New York City time)
on the proposed date of Borrowing, in the case of an Absolute Rate Auction (or,
in either case, such other time or date as the Borrower and the Agent shall have
mutually agreed and shall have notified to the Banks not later than the date of
the Money Market Quote Request for the first LIBOR Auction or Absolute Rate
Auction for which such change is to be effective); provided that Money Market
Quotes submitted by the Agent (or any Affiliate of the Agent) in the capacity of
a Bank may be submitted, and may only be submitted, if the Agent or such
Affiliate notifies the Borrower of the terms of the offer or offers contained
therein

 



--------------------------------------------------------------------------------



 



16

not later than (x) 9:15 A.M. (New York City time) on the third Euro-Dollar
Business Day prior to the proposed date of Borrowing, in the case of a LIBOR
Auction or (y) 9:15 A.M. (New York City time) on the proposed date of Borrowing,
in the case of an Absolute Rate Auction. Subject to Articles III and VI, any
Money Market Quote so made shall be irrevocable except with the written consent
of the Agent given on the instructions of the Borrower.

          (ii) Each Money Market Quote shall be in substantially the form of
Exhibit D hereto and shall in any case specify:



       (A) the proposed date of Borrowing,



       (B) the principal amount of the Money Market Loan for which each such
offer is being made, which principal amount (x) may be greater than or less than
the Commitment of the quoting Bank, (y) must be $15,000,000 or a larger multiple
of $1,000,000 and (z) may not exceed the principal amount of Money Market Loans
for which offers were requested,



       (C) in the case of a LIBOR Auction, the margin above or below the
applicable London Interbank Offered Rate (the “Money Market Margin”) offered for
each such Money Market Loan, expressed as a percentage (rounded to the nearest
1/10,000th of 1%) to be added to or subtracted from such base rate,



       (D) in the case of an Absolute Rate Auction, the rate of interest per
annum (rounded to the nearest 1/10,000th of 1%) (the “Money Market Absolute
Rate”) offered for each such Money Market Loan, and



       (E) the identity of the quoting Bank.

A Money Market Quote may set forth up to five separate offers by the quoting
Bank with respect to each Interest Period specified in the related Invitation
for Money Market Quotes.

     (iii)  Any Money Market Quote shall be disregarded if it:



       (A) is not substantially in conformity with Exhibit D hereto or does not
specify all of the information required by subsection (d)(ii);



       (B) contains qualifying, conditional or similar language;



       (C) proposes terms other than or in addition to those set forth in the
applicable Invitation for Money Market Quotes; or



       (D) arrives after the time set forth in subsection (d)(i).

          (e) Notice to Borrower. The Agent shall promptly notify the Borrower
of the terms (x) of any Money Market Quote submitted by a Bank that is in
accordance with subsection (d) and

 



--------------------------------------------------------------------------------



 



17

(y)  of any Money Market Quote that amends, modifies or is otherwise
inconsistent with a previous Money Market Quote submitted by such Bank with
respect to the same Money Market Quote Request. Any such subsequent Money Market
Quote shall be disregarded by the Agent unless such subsequent Money Market
Quote is submitted solely to correct a manifest error in such former Money
Market Quote. The Agent’s notice to the Borrower shall specify (A) the aggregate
principal amount of Money Market Loans for which offers have been received for
each Interest Period specified in the related Money Market Quote Request,
(B) the respective principal amounts and Money Market Margins or Money Market
Absolute Rates, as the case may be, so offered (including the names of the
Banks) and (C) if applicable, limitations on the aggregate principal amount of
Money Market Loans for which offers in any single Money Market Quote for any
Interest Period may be accepted.

            (f) Acceptance and Notice by Borrower. Not later than 10:30 A.M.
(New York City time) on (x) the third Euro-Dollar Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction or (y) the proposed
date of Borrowing, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the Borrower and the Agent shall have mutually agreed
upon and shall have notified to the Banks not later than the date of the Money
Market Quote Request for the first LIBOR Auction or Absolute Rate Auction for
which such change is to be effective), the Borrower shall notify the Agent of
its acceptance or non-acceptance of the offers so notified to it pursuant to
subsection (e). In the case of acceptance, such notice (a “Notice of Money
Market Borrowing”) shall specify the aggregate principal amount of offers for
each Interest Period that are accepted. The Borrower may accept any Money Market
Quote for any Interest Period in whole or in part; provided that:



       (i) the aggregate principal amount of each Money Market Borrowing may not
exceed the applicable amount set forth in the related Money Market Quote
Request,



       (ii) the principal amount of each Money Market Borrowing must be
$15,000,000 or a larger multiple of $1,000,000,



       (iii) acceptance of offers may only be made on the basis of ascending
Money Market Margins or Money Market Absolute Rates, as the case may be, and



       (iv) the Borrower may not accept any offer that is described in
subsection (d)(iii) or that otherwise fails to comply with the requirements of
this Agreement.

            (g) Allocation by Agent. If offers are made by two or more Banks
with the same Money Market Margins or Money Market Absolute Rates, as the case
may be, for a greater aggregate principal amount than the amount in respect of
which such offers are accepted for the related Interest Period, the principal
amount of Money Market Loans in respect of which such offers are accepted shall
be allocated by the Agent among such Banks as nearly as possible (in multiples
of such number, not greater than

 



--------------------------------------------------------------------------------



 



18

$1,000,000 as the Agent may deem appropriate) in proportion to the aggregate
principal amounts of such offers. Determinations by the Agent of the pro rata
amounts of Money Market Loans shall be conclusive in the absence of manifest
error.

          SECTION 2.04. Notice to Banks; Funding of Loans. (a) Upon receipt of a
Notice of Borrowing, the Agent shall promptly notify each Bank of the contents
thereof and of such Bank’s share (if any) of such Borrowing and such Notice of
Borrowing shall not thereafter be revocable by the Borrower.

          (b) Not later than 12:00 Noon (New York City time) on the date of each
Borrowing, each Bank participating therein shall make available its share of
such Borrowing, in Federal or other funds immediately available in New York
City, to the Agent at its address specified in or pursuant to Section 9.01.
Unless the Agent determines that any applicable condition specified in Article
III has not been satisfied, the Agent will make the funds so received from the
Banks available to the Borrower at the Agent’s aforesaid address; provided that
Base Rate Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.17(e) shall be remitted by the Administrative Agent to the
Issuing Bank.

          (c) Unless the Agent shall have received notice from a Bank prior to
the date of any Borrowing that such Bank will not make available to the Agent
such Bank’s share of such Borrowing, the Agent may assume that such Bank has
made such share available to the Agent on the date of such Borrowing in
accordance with subsection (b) of this Section 2.04 and the Agent may, in
reliance upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Bank shall not have so made
such share available to the Agent, such Bank and the Borrower severally agree to
repay to the Agent forthwith on demand such corresponding amount together with
interest thereon, for each day from the date such amount is made available to
the Borrower until the date such amount is repaid to the Agent, at (i) in the
case of the Borrower, a rate per annum equal to the higher of the Federal Funds
Rate and the interest rate applicable thereto pursuant to Section 2.09 and
(ii) in the case of such Bank, the Federal Funds Rate. If such Bank shall repay
to the Agent such corresponding amount, such amount so repaid shall constitute
such Bank’s Loan included in such Borrowing for purposes of this Agreement.

          SECTION 2.05. Evidence of Debt. (a) Each Bank shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Bank resulting from each Loan made by such
Bank, including the amounts of principal and interest payable and paid to such
Bank from time to time hereunder.

          (b) The Agent shall maintain accounts in which it shall record (i) the
Commitment of each Bank and the amount of each Loan made hereunder by such Bank,
(ii) the amount of any principal or interest due and payable or to become due
and payable from the Borrower to each Bank hereunder and (iii) the

 



--------------------------------------------------------------------------------



 



19

amount of any sum received by the Agent hereunder for the accounts of the Banks
and each Bank’s share thereof.

          (c) The entries made in the accounts maintained pursuant to paragraph
(b) of this Section 2.05 shall be evidence of the existence and amounts of the
obligations recorded therein and shall be presumptively correct absent
demonstrable error; provided that the failure of the Agent to maintain such
accounts or any error therein shall not in any manner affect the obligation of
the Borrower to repay the Loans in accordance with the terms of this Agreement.

          (d) Any Bank may request in writing that Loans made by it be evidenced
by a Note. In such event, the Borrower shall prepare, execute and deliver to
such Bank a Note payable to the order of such Bank in the form of Exhibit A.
Thereafter, the Loans evidenced by such Note and interest thereon shall at all
times (including after assignment pursuant to Section 9.05) be represented by
one or more Notes in such form payable to the order of the payee named therein.

          (e) Each Bank agrees that it will cancel and return to the Borrower
all Notes then held by it upon the earlier of (i) the Termination Date; provided
that no Default shall have then occurred and be continuing or (ii) the date such
Bank’s Commitment has been terminated and there are no Loans outstanding to or
accrued interest owing to such Bank.

          SECTION 2.06. Maturity of Loans. (a) The Committed Loans of each Bank
shall mature, and the principal amount thereof shall be due and payable,
together with accrued interest thereon, on the Termination Date.

          (b) Each Money Market Loan shall mature, and the principal amount
thereof shall be due and payable, together with accrued interest thereon, on the
last day of the Interest Period applicable to such Money Market Loan.

          SECTION 2.07. Termination or Reduction of Commitments. (a) The
Commitments of each Bank shall terminate on the Termination Date.

          (b) During the Revolving Credit Period the Borrower may, upon at least
three Domestic Business Days’ notice to the Agent, terminate the Commitments at
any time, if no Loans are outstanding at such time and there is no LC Exposure
at such time.

          (c) During the Revolving Credit Period the Borrower may, upon at least
three Domestic Business Days’ notice to the Agent, ratably reduce the
Commitments from time to time by an aggregate amount of $10,000,000 or any
larger multiple of $1,000,000, but only to the extent that the aggregate amount
of the Commitments exceeds the sum of the aggregate outstanding principal amount
of the Loans plus the LC Exposure.

          SECTION 2.08. Increase in Commitments. (a) During the Revolving Credit
Period, the Borrower may, by written notice

 



--------------------------------------------------------------------------------



 



20

to the Agent (which shall promptly deliver a copy to each of the Banks), request
at any time or from time to time that the total Commitments be increased;
provided that (i) the aggregate amount of all such increases pursuant to this
Section shall not exceed $125,000,000, (ii) the Borrower shall offer each Bank
the opportunity to increase its Commitment by its Applicable Percentage of the
proposed increased amount, and (iii) each Bank, in its sole discretion, may
either (A) agree to increase its Commitment by all or a portion of the offered
amount or (B) decline to increase its Commitment. Any such notice shall set
forth the amount of the requested increase in the total Commitments and the date
on which such increase is requested to become effective. In the event that the
Banks shall have agreed to increase their Commitments by an aggregate amount
less than the increase in the total Commitments requested by the Borrower, the
Borrower may arrange for one or more banks or other financial institutions (any
such bank or other financial institution being called an “Augmenting Bank”),
which may include any Bank, to extend Commitments or increase its existing
Commitments in an aggregate amount equal to the unsubscribed amount; provided
that (i) each Augmenting Bank, if not already a Bank hereunder, shall be subject
to the approval of the Agent (which approval shall not be unreasonably withheld)
and (ii) each Augmenting Bank, if not already a Bank hereunder, shall become a
party to this Agreement by completing and delivering to the Agent a duly
executed accession agreement in a form satisfactory to the Agent and the
Borrower. Increases and new Commitments created pursuant to this paragraph
(a) shall become effective on the date specified in the notice delivered by the
Borrower pursuant to the first sentence of this paragraph. Notwithstanding the
foregoing, no increase in the total Commitments (or in the Commitment of any
Bank) shall become effective under this paragraph unless, (i) on the date of
such increase, the conditions set forth in clauses (b) and (d) of Section 3.02
shall be satisfied (as though a Borrowing were being made on such date) and the
Agent shall have received a certificate to that effect dated such date and
executed by a Responsible Financial Officer of the Borrower, and (ii) the Agent
shall have received (to the extent requested by the Agent reasonably in advance
of such date) documents consistent with those delivered under clauses (c) and
(d) of Section 3.01 as to the corporate power and authority of the Borrower to
borrow hereunder and as to the enforceability of this Agreement after giving
effect to such increase.

          (b) At the time that any increase in the total Commitments pursuant to
paragraph (a) above (a “Commitment Increase”) becomes effective, if any
Committed Loans are outstanding, the Borrower shall prepay in accordance with
Section 2.12 the aggregate principal amount of all Committed Loans outstanding
(the “Initial Loans”); provided that (i) nothing in this Section shall prevent
the Borrower from funding the prepayment of Initial Loans with concurrent
Borrowings hereunder in accordance with the provisions of this Agreement, giving
effect to the Commitment Increase, and (ii) no such prepayment shall be required
if, after giving effect to the Commitment Increase, each Bank has the same
Applicable Percentage as immediately prior to such Commitment Increase.

 



--------------------------------------------------------------------------------



 



21

          (c) At the time that any Commitment Increase becomes effective, if any
Letters of Credit issued hereunder remain outstanding, each Bank’s participation
in such Letters of Credit will be adjusted in accordance with such Bank’s
Applicable Percentage, after giving effect to such Commitment Increase.

          SECTION 2.09. Interest Rates. (a) Each Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made until it becomes due, at a rate per annum equal to the Base
Rate Margin plus the Base Rate for such day. Such interest shall be payable for
each Interest Period on the earlier of (i) the last day of the Interest Period
applicable thereto or (ii) the Termination Date. Any overdue principal of and,
to the extent permitted by law, overdue interest on any Base Rate Loan shall
bear interest, payable on demand, for each day until paid at a rate per annum
equal to the sum of 2% plus the Base Rate Margin plus the Base Rate for such
day.

          The “Base Rate Margin” applicable to any Base Rate Loan outstanding on
any day means:



       (i) if such day falls within a Level I Period, Level II Period, Level III
Period or Level IV Period, then 0%;



       (ii) if such day falls within a Level V Period, then 0.350%;



       (iii) if such day falls within a Level VI Period, then 0.625%; and



       (iv) if such day falls within a Level VII Period, then 1.250%.

          (b) Each Euro-Dollar Loan shall bear interest on the outstanding
principal amount thereof, for each Interest Period applicable thereto, at a rate
per annum equal to the sum of the Euro-Dollar Margin plus the applicable London
Interbank Offered Rate. Such interest shall be payable for each Interest Period
on the earlier of (i) the last day thereof, (ii) three months after the initial
date thereof and, if such Interest Period is longer than three months, at
intervals of three months thereafter or (iii) the Termination Date.

          “Euro-Dollar Margin” applicable to any Euro-Dollar Loan outstanding on
any day, (A) if Usage on such day is less than or equal to 33%:



       (i) if such day falls within a Level I Period, then 0.375%;



       (ii) if such day falls within a Level II Period, then 0.475%;



       (iii) if such day falls within a Level III Period, then 0.700%;



       (iv) if such day falls within a Level IV Period, then 0.775%;

 



--------------------------------------------------------------------------------



 



22



       (v) if such day falls within a Level V Period, then 1.100%;



       (vi) if such day falls within a Level VI Period, then 1.375%; and



       (vii) if such day falls within a Level VII Period, then 2.000%; or

          (B) if Usage on such day is greater than 33%:



       (i) if such day falls within a Level I Period, then 0.500%;



       (ii) if such day falls within a Level II Period, then 0.600%;



       (iii) if such day falls within a Level III Period, then 0.825%;



       (iv) if such day falls within a Level IV Period, then 1.025%;



       (v) if such day falls within a Level V Period, then 1.350%;



       (vi) if such day falls within a Level VI Period, then 1.625%; and



       (vii) if such day falls within a Level VII Period, then 2.250%.

          The “London Interbank Offered Rate” applicable to any Interest Period
means the rate per annum (rounded upwards, if necessary, to the nearest 1/32 of
1%) appearing on the Moneyline Telerate Screen page 3750 (or any successor page)
as the London interbank offered rate for deposits in U.S. dollars at 11:00 A.M.
(London time) two Euro-Dollar Business Days before the first day of such
Interest Period for a period equal to such Interest Period; provided that, if
for any reason such rate is not available, the term “London Interbank Offered
Rate” applicable to any Interest Period shall mean the rate per annum (rounded
upwards, if necessary, to the nearest 1/32 of 1%) appearing on Reuters Screen
LIBO Page (or any successor page) as the London interbank offered rate for
deposits in U.S. dollars at approximately 11:00 A.M. (London time) two
Euro-Dollar Business Days before the first day of such Interest Period for a
period equal to such Interest Period; provided, however, if more than one rate
is specified on Reuters Screen LIBO Page (or any successor page), the applicable
rate shall be the arithmetic mean of all such rates.

          (c) Any overdue principal of and, to the extent permitted by law,
overdue interest on any Euro-Dollar Loan shall bear interest, payable on demand,
for each day from and including the date payment thereof was due to but
excluding the date of actual payment, at a rate per annum equal to the sum of 2%
plus

 



--------------------------------------------------------------------------------



 



23

the Euro-Dollar Margin plus the higher of (i) the London Interbank Offered Rate
applicable to such Loan and (ii) the average (rounded upward, if necessary, to
the next higher 1/100 of 1%) of the respective rates per annum at which one day
(or, if such amount due remains unpaid more than three Euro-Dollar Business
Days, then for such other period of time not longer than three months as the
Agent may select) deposits in dollars in an amount approximately equal to such
overdue payment due to the Agent are offered to the Agent in the London
interbank market for the applicable period determined as provided above (or, if
the circumstances described in Section 8.01 shall exist, at a rate per annum
equal to the sum of 2% plus the Base Rate Margin plus the Base Rate for such
day).

          (d) Subject to clause (y) of Section 8.01, each Money Market LIBOR
Loan shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the sum of the
London Interbank Offered Rate for such Interest Period plus (or minus) the Money
Market Margin quoted by the Bank making such Loan in accordance with
Section 2.03. Each Money Market Absolute Rate Loan shall bear interest on the
outstanding principal amount thereof, for the Interest Period applicable
thereto, at a rate per annum equal to the Money Market Absolute Rate quoted by
the Bank making such Loan in accordance with Section 2.03. Such interest shall
be payable for each Interest Period on the earlier of (i) the last day thereof,
(ii) three months after the initial date thereof and, if such Interest Period is
longer than three months, at intervals of three months thereafter or (iii) the
Termination Date. Any overdue principal of and, to the extent permitted by law,
overdue interest on any Money Market Loan shall bear interest, payable on
demand, for each day until paid at a rate per annum equal to the sum of 2% plus
the Base Rate Margin plus the Base Rate for such day.

          (e) The Agent shall determine (in accordance with this Agreement) each
interest rate applicable to the Loans hereunder. The Agent shall give prompt
notice to the Borrower by telecopy and the participating Banks by telex, cable
or telecopy of each rate of interest so determined, and its determination
thereof shall be conclusive in the absence of manifest error.

          SECTION 2.10. Fees. (a) Facility Fee. The Borrower shall pay to the
Agent for the account of the Banks, ratably in proportion to their Commitments
(or, if the Commitments have terminated, ratably in proportion to their
outstanding Loans and LC Exposure), a facility fee at the rate of (i) 0.125% per
annum during each Level I Period, (ii) 0.150% per annum during each Level II
Period, (iii) 0.175% per annum during each Level III Period, (iv) 0.225% per
annum during each Level IV Period, (v) 0.275% per annum during each Level V
Period, (vi) 0.375% during each Level VI Period and (vii) 0.500% during each
Level VII Period. Such facility fee shall accrue (i) from and including the
Effective Date to but excluding the last day of the Revolving Credit Period, in
each case, on the daily average aggregate amount of the Commitments (whether
used or unused) and (ii) if any Loans or LC Exposure remains outstanding after
the Revolving Credit Period, from and including the last day of the

 



--------------------------------------------------------------------------------



 



24

Revolving Credit Period to but excluding the date such Loans shall be repaid in
full, on the daily average aggregate outstanding principal amount of such Loans
and LC Exposure.

          (b) Letter of Credit and Fronting Fees. The Borrower agrees to pay (i)
to the Administrative Agent for the account of each Bank a letter of credit fee
with respect to its participations in Letters of Credit, which shall accrue at
the Euro-Dollar Margin used to determine the interest rate applicable to
Euro-Dollar Loans on the average daily amount of such Bank’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Bank’s Commitment terminates and the date on
which such Bank ceases to have any LC Exposure, and (ii) to the Issuing Bank a
fronting fee, which shall accrue at the rate or rates per annum separately
agreed upon between the Borrower and the Issuing Bank on the average daily
amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any LC Exposure, as well as
the Issuing Bank’s standard fees with respect to the issuance, amendment,
renewal or extension of any Letter of Credit or processing of drawings
thereunder.

          (c) Payment. Except as otherwise indicated, accrued facility fees,
letter of credit fees and fronting fees under this Section 2.10 shall be payable
quarterly in arrears on (i) each Quarterly Date, (ii) the Termination Date and
(iii) if any Loans or LC Exposure remains outstanding after the Revolving Credit
Period, the date such Loans shall be repaid in full and such LC Exposure ceases
to exist. Any other fees payable to the Issuing Bank pursuant to this Section
shall be payable within 10 days after demand.

          SECTION 2.11. Method of Electing Interest Rates. (a) The Loans
included in each Committed Borrowing shall bear interest initially at the type
of rate specified by the Borrower in the applicable Notice of Committed
Borrowing. Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to the provisions of Article VIII), as follows:



       (i) if such Loans are Base Rate Loans, the Borrower may elect to convert
such Loans to Euro-Dollar Loans as of any Euro-Dollar Business Day; and



       (ii) if such Loans are Euro-Dollar Loans, the Borrower may (x) elect to
convert such Euro-Dollar Loans to Base Rate Loans as of any Domestic Business
Day, (y) elect to convert such Euro-Dollar Loans to Euro-Dollar Loans with an
Interest Period different from the then current Interest Period applicable to
such Loans as of any Euro-Dollar Business Day or (z) elect to continue such
Loans as Euro-Dollar Loans for an additional Interest Period beginning on the
last day of the then current Interest Period applicable to such Loans;

 



--------------------------------------------------------------------------------



 



25

provided that, if the Borrower elects to convert any Euro-Dollar Loans to Base
Rate Loans or to Euro-Dollar Loans with a different Interest Period, as of any
day other than the last day of the then current Interest Period applicable to
such Loans, the Borrower shall reimburse each Bank in accordance with Section
2.14.

          Each such election shall be made by delivering a notice (a “Notice of
Interest Rate Election”) to the Agent (i) at least one Domestic Business Day
before such notice is to be effective if the relevant Loans are to be converted
into Base Rate Loans or (ii) at least three Euro-Dollar Business Days before
such conversion or continuation is to be effective if such Loans are to be
converted into, or continued as, Euro-Dollar Loans.

          A Notice of Interest Rate Election may, if it so specifies, apply to
only a portion of the aggregate principal amount of the relevant Group of Loans;
provided that (i) such portion is allocated ratably among the Loans comprising
such Group and (ii) the portion to which such Notice applies, and the remaining
portion to which it does not apply, are each $15,000,000 or any larger multiple
of $1,000,000.

          (b) Each Notice of Interest Rate Election shall specify:



       (i) the Group of Loans (or portion thereof) to which such notice applies;



       (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection (a) above;



       (iii) whether such Group of Loans (or portion thereof) is to be converted
to Base Rate Loans or Euro-Dollar Loans or continued as Euro-Dollar Loans for an
additional Interest Period; and



       (iv) if such Loans (or portions thereof) are to be converted to or
continued as Euro-Dollar Loans, the duration of the Interest Period to be
applicable thereto immediately after such conversion or continuation.

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

          (c) Upon receipt of a Notice of Interest Rate Election from the
Borrower pursuant to subsection (a) above, the Agent shall promptly notify each
Bank of the contents thereof and such notice shall not thereafter be revocable
by the Borrower. If the Borrower fails to deliver a timely Notice of Interest
Rate Election to the Agent for any Euro-Dollar Loans, such Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto.

 



--------------------------------------------------------------------------------



 



26

          SECTION 2.12. Prepayments. (a) The Borrower may (i) upon notice to the
Agent to be received no later than 10:30 A.M. (New York City time), prepay the
Base Rate Loans (or any Money Market LIBOR Loans which bear interest at the Base
Rate at such time for the reason stated in Section 8.01), in whole or in part,
on any Domestic Business Day and (ii) upon at least two Euro-Dollar Business
Days’ notice to the Agent, prepay any Euro-Dollar Loan, in whole or in part, in
amounts aggregating $15,000,000 or any larger multiple of $1,000,000, by paying
the principal amount to be prepaid together with accrued interest thereon to the
date of prepayment; provided that a Money Market Loan may not be prepaid without
the prior written consent of the Bank that holds such Money Market Loan, other
than as contemplated by clause (i) above. Each such optional prepayment shall be
applied to prepay ratably the relevant Loans of the several Banks. Prepayment of
a Euro-Dollar Loan on any day other than the last day of an Interest Period
applicable thereto shall be subject to Section 2.14.

          (b) Upon receipt of a notice of prepayment pursuant to this
Section 2.12, the Agent shall promptly notify each Bank of the contents thereof
and of such Bank’s ratable share (if any) of such prepayment and such notice
shall not thereafter be revocable by the Borrower.

          SECTION 2.13. General Provisions as to Payments. (a) The Borrower
shall make each payment of principal of, and interest on, the Loans, fees and
reimbursements of LC Disbursements hereunder, not later than 12:00 Noon (New
York City time) on the date when due, in Federal or other funds immediately
available in New York City, to the Agent at its address referred to in its
Administrative Questionnaire (or to the Issuing Bank, in the case of payments to
be made directly to the Issuing Bank as expressly provided herein). The Agent
will promptly distribute to each Bank its ratable share of each such payment
received by the Agent for the account of the Banks, or to the Issuing Bank in
the case of payments for its account. Whenever any payment of principal of, or
interest on, any Base Rate Loans or fees shall be due on a day which is not a
Domestic Business Day, the date for payment thereof shall be extended to the
next succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, the Euro-Dollar Loans and Money Market LIBOR Loans shall be due on
a day which is not a Euro-Dollar Business Day, the date for payment thereof
shall be extended to the next succeeding Euro-Dollar Business Day unless such
Euro-Dollar Business Day falls in another calendar month or falls after the
Termination Date, in which case the date for payment thereof shall be the next
preceding Euro-Dollar Business Day. Whenever any payment of principal of, or
interest on, the Money Market Absolute Rate Loans shall be due on a day which is
not a Euro-Dollar Business Day, the date for payment thereof shall be extended
to the next succeeding Euro-Dollar Business Day. If the date for any payment of
principal is extended by operation of law or otherwise, interest thereon shall
be payable for such extended time.

          (b) Unless the Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the

 



--------------------------------------------------------------------------------



 



27

Banks or the Issuing Bank hereunder that the Borrower will not make such payment
in full, the Agent may assume that the Borrower has made such payment in full to
the Agent on such date and the Agent may, in reliance upon such assumption,
cause to be distributed to each Bank or the Issuing Bank, as the case may be, on
such due date an amount equal to the amount then due such Bank or the Issuing
Bank. If and to the extent that the Borrower shall not have so made such
payment, each Bank or the Issuing Bank, as the case may be, shall repay to the
Agent forthwith on demand such amount distributed to such Bank or the Issuing
Bank together with interest thereon, for each day from the date such amount is
distributed to such Bank or the Issuing Bank until the date such Bank or the
Issuing Bank repays such amount to the Agent, at the Federal Funds Rate.

          SECTION 2.14. Funding Losses. If the Borrower makes any payment of
principal with respect to any Fixed Rate Loan or any Fixed Rate Loan is
converted to a Base Rate Loan (pursuant to Section 2.11, Section 2.12, Article
VI or Article VIII) on any day other than the last day of an Interest Period
applicable thereto or the end of an applicable period fixed pursuant to Section
2.09(d), or if any Bank assigns any Fixed Rate Loan as required by Section 8.06
on any day other than the last day of an Interest Period applicable thereto, or
if the Borrower fails to borrow or prepay any Fixed Rate Loan after notice has
been given to any Bank in accordance with Section 2.04(a) or Section 2.12, the
Borrower shall reimburse each Bank within 15 days after demand for any resulting
loss or expense incurred by it (or by an existing or prospective Participant in
the related Loan), including (without limitation) any loss reasonably incurred
in obtaining, liquidating or employing deposits from third parties, but
excluding loss of margin for the period after such payment or conversion or
assignment or failure to borrow or prepay; provided that such Bank shall have
delivered to the Borrower a certificate as to the amount of such loss or expense
with an explanation of the calculation of such loss or expense, which
certificate shall be conclusive if made reasonably and in good faith.

          SECTION 2.15. Computation of Interest and Fees. Interest based on the
Prime Rate hereunder shall be computed on the basis of a year of 365 days (or
366 days in a leap year) and paid for the actual number of days elapsed
(including the first day but excluding the last day). All other interest,
facility fees, letter of credit fees and fronting fees hereunder shall be
computed on the basis of a year of 360 days and paid for the actual number of
days elapsed (including the first day but excluding the last day).

          SECTION 2.16. Regulation D Compensation. For each day for which a Bank
is required to maintain reserves in respect of either (x) “Eurocurrency
Liabilities” (as defined in all regulations of the Board of Governors of the
Federal Reserve System) or (y) any other category of liabilities which includes
deposits by reference to which the interest rate in Euro-Dollar Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Bank to United States
residents, such Bank may require the Borrower to pay, contemporaneously with
each payment of interest

 



--------------------------------------------------------------------------------



 



28

on the Euro-Dollar Loans, additional interest on the related Euro-Dollar Loan of
such Bank at a rate per annum determined by such Bank up to but not exceeding
the excess of (i) (A) the applicable London Interbank Offered Rate divided by
(B) one minus the Euro-Dollar Reserve Percentage over (ii) the applicable London
Interbank Offered Rate. Any Bank wishing to require payment of such additional
interest (x) shall so notify the Borrower and the Agent, in which case such
additional interest on the Euro-Dollar Loans of such Bank shall be payable to
such Bank at the place indicated in such notice with respect to each Interest
Period commencing at least five Euro-Dollar Business Days after the giving of
such notice and (y) shall notify the Borrower at least five Euro-Dollar Business
Days prior to each date on which interest is payable on the Euro-Dollar Loans of
the amount then due to such Bank under this Section. Such Bank’s notice to the
Borrower shall set forth its calculation of such additional interest and such
calculation shall be conclusive if made reasonably and in good faith.

          SECTION 2.17. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Revolving Credit Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. The parties
hereto acknowledge and agree that (i) Letters of Credit may be issued to support
obligations of Subsidiaries of the Borrower as well as the Borrower,
(ii) Letters of Credit issued to support obligations of a Subsidiary may state
that they are issued for such Subsidiary’s account and (iii) regardless of any
such statement in any Letter of Credit, the Borrower is the “account party” in
respect of all Letters of Credit and will be responsible for reimbursement of LC
Disbursements as provided herein.

          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Domestic Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also

 



--------------------------------------------------------------------------------



 



29

shall submit a letter of credit application on the Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $50,000,000 and
(ii) the sum of the total LC Exposure plus the aggregate outstanding principal
amount of the Loans shall not exceed the aggregate amount of the Commitments.

          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Domestic Business Days prior to the Termination Date.

          (d) Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Banks, the Issuing Bank
hereby grants to each Bank, and each Bank hereby acquires from the Issuing Bank,
a participation in such Letter of Credit equal to such Bank’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Bank hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Bank’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Bank
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

          (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 Noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 A.M., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 Noon, New York City time, on (i) the Domestic
Business Day that the Borrower receives such notice, if such notice is received
prior to 10:00 A.M., New York City time, on the day of receipt, or (ii) the
Domestic Business Day immediately following the day that the Borrower receives
such notice, if such notice is not received prior to such time on the day of
receipt; provided

 



--------------------------------------------------------------------------------



 



30

that the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.02 that such payment be financed with a
Base Rate Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting Base Rate Borrowing. If the Borrower fails to make such payment
when due, the Administrative Agent shall notify each Bank of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Bank’s Applicable Percentage thereof. Promptly following receipt of such notice,
each Bank shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.04 with respect to Loans made by such Bank (and Section 2.04 shall
apply, mutatis mutandis, to the payment obligations of the Banks), and the
Administrative Agent shall promptly pay to the Issuing Bank the amounts so
received by it from the Banks. Promptly following receipt by the Administrative
Agent of any payment from the Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Issuing Bank or, to
the extent that Banks have made payments pursuant to this paragraph to reimburse
the Issuing Bank, then to such Banks and the Issuing Bank as their interests may
appear. Any payment made by a Bank pursuant to this paragraph to reimburse the
Issuing Bank for any LC Disbursement (other than the funding of Base Rate Loans
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Banks nor the Issuing Bank (nor any of their
Affiliates, directors, officers, employees, agents and advisors, or their
Affiliates’ directors, officers, employees, agents and advisors), shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence

 



--------------------------------------------------------------------------------



 



31

arising from causes beyond the control of the Issuing Bank; provided that the
foregoing shall not be construed to excuse the Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Borrower to the
extent permitted by applicable law) suffered by the Borrower that are caused by
the Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or wilful misconduct on the part of the Issuing Bank (as finally
determined by a court of competent jurisdiction), the Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

          (g) Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Banks with respect to any such LC
Disbursement.

          (h) Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to Base Rate Loans; provided
that, if the Borrower fails to reimburse such LC Disbursement when due pursuant
to paragraph (e) of this Section, then the last sentence of the first paragraph
of Section 2.09(a) shall apply. Interest accrued pursuant to this paragraph
shall be for the account of the Issuing Bank, except that interest accrued on
and after the date of payment by any Bank pursuant to paragraph (e) of this
Section to reimburse the Issuing Bank shall be for the account of such Bank to
the extent of such payment.

          (i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Domestic Business Day that the Borrower receives notice from
the Administrative Agent or the Required Banks that the Required Banks are
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Banks, an

 



--------------------------------------------------------------------------------



 



32

amount in cash equal to the LC Exposure as of such date plus any accrued and
unpaid interest thereon; provided that the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (g) or (h) of Article VI. Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Banks), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Domestic
Business Days after all Events of Default have been cured or waived.

ARTICLE III

Conditions

          SECTION 3.01. Effectiveness. This Agreement shall become effective on
the date that all of the following conditions shall have been satisfied (or
waived in accordance with Section 9.04):



   (a)   receipt by the Agent from each of the parties hereto of either (i) a
counterpart hereof signed by such party or (ii) telegraphic, telex or other
written confirmation, in form satisfactory to the Agent, confirming that a
counterpart hereof has been signed by such party;



   (b)   receipt by the Agent of a certificate signed by the Chief Financial
Officer or the Vice President, Finance, of the Borrower, dated the Effective
Date, to the effect that (i) no Default has occurred and is continuing as of the
Effective Date and (ii) the representations and warranties of the Borrower set
forth in Article IV hereof are true in all material respects on, and as of, the
Effective Date;



   (c)   receipt by the Agent of an opinion of William C. Baskin III, Esq.,
counsel to the Borrower, of Davis Polk &

 



--------------------------------------------------------------------------------



 



33



  Wardwell, special counsel to the Borrower, and of Drinker Biddle & Reath LLP,
Pennsylvania counsel to the Borrower, in each case given upon the Borrower’s
express instructions, substantially in the forms of Exhibits E-1, E-2 and E-3
hereto, respectively;



      (d) receipt by the Agent of all documents it may reasonably request
relating to the existence of the Borrower, the corporate authority for and the
validity of this Agreement, and any other matters relevant hereto, all in form
and substance satisfactory to the Agent;



      (e) the representations and warranties of the Borrower set forth in
Article IV hereof are true in all material respects on and as of the Effective
Date;



      (f) receipt by the Banks of all the financial statements referred to in
Section 4.04(a);



      (g) the 364-Day Credit Agreement shall have been executed and delivered by
the parties thereto and shall be effective;



      (h) the Borrower shall have terminated all commitments under, and paid all
amounts accrued and owing under, the Existing Credit Agreements; and



      (i) the Agent shall have received all fees and other amounts due and
payable by the Borrower on or prior to the Effective Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower;



  provided that this Agreement shall not become effective or be binding on any
party hereto unless all of the foregoing conditions are satisfied not later than
December 6, 2002. The Agent shall promptly notify the Borrower and the Banks of
the Effective Date, and such notice shall be conclusive and binding on all
parties hereto.

          SECTION 3.02. Borrowings. The obligation of any Bank to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:



      (a) receipt by the Agent of a Notice of Borrowing as required by
Section 2.02 or 2.03 or receipt by the Issuing Bank of a notice as required by
Section 2.17(b), as the case may be;



      (b) the fact that, immediately before and immediately after such Borrowing
or the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing;



      (c) the fact that immediately after such Borrowing or the issuance,
amendment, renewal or extension of such

 



--------------------------------------------------------------------------------



 



34



  Letter of Credit, as applicable, the sum of the aggregate outstanding
principal amount of the Loans plus the total LC Exposure will not exceed the
aggregate amount of the Commitments;



       (d) the fact that the representations and warranties of the Borrower set
forth in Article IV (other than those set forth in Sections 4.04(b) and 4.05)
shall be true on and as of the date of such Borrowing or the date of issuance,
amendment, renewal or extension of such Letter of Credit, as applicable; and



       (e) the fact that the Borrowing or issuance, amendment, renewal or
extension of the Letter of Credit, as applicable, shall have been approved by
the Chairman of the board of directors, the President, the Chief Executive
Officer, the Executive Vice President, Strategy and Finance, or the Chief
Financial Officer of the Borrower or any one of their respective designees.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit hereunder shall be deemed to be a representation and warranty by the
Borrower on the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as applicable, as to the facts
specified in clauses (b), (c), (d) and (e) of this Section 3.02.

ARTICLE IV

Representations and Warranties

        The Borrower represents and warrants that:

          SECTION 4.01. Corporate Existence and Power. The Borrower (i) is a
Pennsylvania corporation duly incorporated, validly existing and in good
standing under the laws of the State of Pennsylvania, and (ii) has all corporate
powers required to carry on its business as now conducted. Each of the Borrower
and its Consolidated Subsidiaries has all governmental licenses, authorizations,
consents and approvals required to carry on its business as now conducted, the
failure to obtain which would, individually or in the aggregate, have a material
adverse effect on the Borrower’s ability to perform its obligations hereunder or
on the financial condition of the Borrower and its Consolidated Subsidiaries,
taken as a whole.

          SECTION 4.02. Corporate and Governmental Authorization; No
Contravention. The execution, delivery and performance by the Borrower of this
Agreement are within its corporate powers, have been duly authorized by all
necessary corporate action, require no action by or in respect of, or advance
filing with, any governmental body, agency or official and do not contravene, or
constitute a default under, (i) any provision of the certificate of
incorporation or by-laws of the Borrower, (ii) any applicable law or regulation
or any judgment, injunction, order or decree binding upon the Borrower, or

 



--------------------------------------------------------------------------------



 



35

(iii)  any material financial agreement or instrument of the Borrower.

          SECTION 4.03. Binding Effect. This Agreement constitutes a valid and
binding agreement of the Borrower and each Note, when executed and delivered in
accordance with this Agreement, will constitute a valid and binding obligation
of the Borrower, in each case enforceable in accordance with its terms except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and by general
principles of equity.

          SECTION 4.04. Financial Information. (a) The Borrower has heretofore
furnished to the Agent, for distribution to each of the Banks, (i) the audited
consolidated balance sheet for the Borrower and its Consolidated Subsidiaries as
of December 31, 2001, and related consolidated statements of cash flows, income
and retained earnings for the Borrower and its Consolidated Subsidiaries for the
twelve-month period then ended, and (ii) the unaudited consolidated balance
sheets of the Borrower and its Consolidated Subsidiaries as of March 31, 2002,
June 30, 2002 and September 30, 2002, and the related consolidated statements of
cash flows, income and retained earnings for the three-month, six-month and
nine-month periods then ended, respectively. Such financial statements present
fairly, in all material respects, the consolidated financial position and
results of operations and cash flows of the Borrower and its Consolidated
Subsidiaries as of such dates and for such periods, in accordance with GAAP and,
in the case of the financial statements described in clause (ii) of this
Section 4.04(a), subject to year-end audit adjustments and the absence of
footnotes.

          (b) Since December 31, 2001, there has been no material adverse change
in the business, assets, operations, prospects or condition (financial or
otherwise) of the Borrower and its Consolidated Subsidiaries, taken as a whole;
provided that the charges and other financial information disclosed in the
Disclosure Documents and the effect on the Borrower of the adoption of SFAS 142
shall be deemed not to constitute any such material adverse change.

          SECTION 4.05. Litigation. Except as disclosed in the Disclosure
Documents, there is no action, suit or proceeding pending against, or to the
knowledge of the Borrower, threatened against or affecting, the Borrower or its
Consolidated Subsidiaries before any court or arbitrator or any governmental
body, agency or official in which there is a reasonable possibility of an
adverse decision which could materially adversely affect the business,
consolidated financial position or consolidated results of operations of the
Borrower and its Consolidated Subsidiaries taken as a whole or which in any
manner draws into question the validity of this Agreement.

          SECTION 4.06. Compliance with ERISA. Each member of the ERISA Group
has fulfilled its obligations under the minimum funding standards of ERISA and
the Internal Revenue Code with

 



--------------------------------------------------------------------------------



 



36

respect to each Plan and is not in violation of the presently applicable
provisions of ERISA and the Internal Revenue Code where such violation would
have a material adverse effect on the financial condition of the Borrower and
its Consolidated Subsidiaries, taken as a whole, and has not incurred any
liability to the PBGC or a Plan under Title IV of ERISA; provided that this
Section 4.06 applies to the members of the ERISA Group only in their capacity as
employers and not in any other capacity (such as fiduciaries or service
providers to Plans for the benefit of employers of others).

          SECTION 4.07. Compliance with Laws and Agreements. Each of the
Borrower and its Consolidated Subsidiaries has complied in all material respects
with all applicable laws and material agreements binding upon it, except where
any failure to comply therewith would not individually or collectively have a
material adverse effect on the Borrower’s ability to perform its obligations
hereunder, and except where necessity of compliance therewith is being contested
in good faith by appropriate proceedings; provided, however, that the sole
representation and warranty with respect to compliance with ERISA is limited to
Section 4.06.

          SECTION 4.08. Investment Company Act; Public Utility Holding Company
Act. The Borrower is not (a) an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935.

          SECTION 4.09. Full Disclosure. None of the Disclosure Documents or any
other information furnished in writing by or on behalf of the Borrower to the
Agent or any Bank for purposes of or in connection with this Agreement (in each
case taken as a whole with all other information so furnished) contained, as of
the time it was furnished, any material misstatement of fact or omitted as of
such time to state any material fact necessary to make the statements therein
taken as a whole not misleading, in the light of the circumstances under which
they were made; provided that with respect to information consisting of
statements, estimates and projections regarding the future performance of the
Borrower and its Consolidated Subsidiaries, the Borrower represents only that
such information has been prepared in good faith based upon assumptions believed
by the Borrower to be reasonable at the time of preparation thereof.

          SECTION 4.10. Taxes. The Borrower has filed or caused to be filed all
United States Federal income tax returns and all other material tax returns
required to be filed by it and has paid or caused to be paid all material taxes
required to have been paid by it, except taxes that are being contested in good
faith by appropriate proceedings and for which the Borrower has set aside on its
books adequate reserves with respect thereto in accordance with GAAP.

ARTICLE V

 



--------------------------------------------------------------------------------



 



37

Covenants

          The Borrower agrees that, so long as any Bank has any Commitment
hereunder and so long as any Loan is outstanding hereunder, any Letter of Credit
remains outstanding or any LC Disbursement has not been reimbursed:

          SECTION 5.01. Information. The Borrower will deliver to the Agent, for
delivery by the Agent to each of the Banks:



      (a) as soon as available and in any event within 120 days after the end of
each fiscal year of the Borrower, the consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such fiscal year and the
related consolidated statements of earnings and of cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on in a manner acceptable to the Securities
and Exchange Commission by KPMG LLP or other independent public accountants of
nationally recognized standing;



      (b) as soon as available and in any event within 60 days after the end of
each of the first three quarters of each fiscal year of the Borrower, its
Form 10-Q as of the end of such quarter;



       (c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, a certificate of a Responsible
Financial Officer of the Borrower (i) stating whether any Default exists on the
date of such certificate and, if any Default then exists, setting forth the
details thereof and the action which the Borrower is taking or proposes to take
with respect thereto and (ii) setting forth calculations demonstrating
compliance, as of the date of the most recent balance sheet included in the
financial statements being furnished at such time, with the covenants set forth
in Sections 5.03, 5.04 and 5.05(e);



      (d) within five days after any officer of the Borrower obtains knowledge
of any Default, if such Default is then continuing, a certificate of a
Responsible Financial Officer of the Borrower setting forth the details thereof
and the action which the Borrower is taking or proposes to take with respect
thereto;



      (e) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements and reports, and proxy statements
so mailed;



      (f) from time to time such additional publicly available information
regarding the financial position or business of the Borrower and its
Consolidated Subsidiaries as the Agent, at the request of any Bank, may
reasonably request; and

 



--------------------------------------------------------------------------------



 



38



    (g) prompt written notice after the occurrence of (i) any Reportable Event
that, alone or together with any other Reportable Events that have occurred, or
(ii) a failure to make a required installment or other payment (within the
meaning of Section 412(n)(1) of the Internal Revenue Code) that, could
reasonably be expected to result in liability of the Borrower to the PBGC or to
a Plan in an aggregate amount exceeding $50,000,000.

          SECTION 5.02. Conduct of Business and Maintenance of Existence and
Insurance. The Borrower will preserve, renew and keep in full force and effect,
and will cause each Material Subsidiary to preserve, renew and keep in full
force and effect, their respective corporate existence; provided that the
foregoing shall not prohibit (i) the termination of the existence of any
Material Subsidiary if the surviving entity (in the case of any such termination
resulting from a merger or consolidation) or the entity to which substantially
all such Material Subsidiary’s assets are transferred (in the case of any other
such termination) is or becomes a Material Subsidiary or is the Borrower or
(ii) any transaction involving the Borrower in accordance with Section 5.06. The
Borrower will also maintain, with financially sound and reputable insurance
companies, insurance (including, without limitation, self insurance), if
reasonably available, in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.

          SECTION 5.03. Minimum Adjusted Consolidated Net Worth. Adjusted
Consolidated Net Worth as of the end of each fiscal quarter of the Borrower
ending on or after December 31, 2002 will not be less than the Minimum Adjusted
Consolidated Net Worth as of the end of such fiscal quarter.

          SECTION 5.04. Leverage Ratio. The Leverage Ratio as of the end of each
fiscal quarter of the Borrower ending on or after December 31, 2002, will not
exceed 3.0 to 1.0.

          SECTION 5.05. Liens. The Borrower will not, and will not permit any
Consolidated Subsidiary to, create, incur, assume or permit to exist any
Indebtedness secured by any Lien on any property or asset now owned or hereafter
acquired by it, except:



      (a) any Indebtedness secured by a Lien on any property or asset of the
Borrower or any Consolidated Subsidiary existing on the date hereof; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Consolidated Subsidiary and (ii) such Lien shall secure only the
Indebtedness which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;



      (b) any Indebtedness secured by a Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Consolidated Subsidiary
or existing on any property or asset of any Person that becomes a Consolidated

 



--------------------------------------------------------------------------------



 



39



  Subsidiary after the date hereof prior to the time such Person becomes a
Consolidated Subsidiary; provided that (i) such Indebtedness and Lien are not
created in contemplation of or in connection with such acquisition or such
Person becoming a Consolidated Subsidiary, as the case may be, (ii) such Lien
shall not apply to any other property or assets of the Borrower or any
Consolidated Subsidiary and (iii) such Lien shall secure only the Indebtedness
which it secures on the date of such acquisition or the date such Person becomes
a Consolidated Subsidiary, as the case may be, and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;



       (c) any Indebtedness secured by purchase money security interests in
property or assets or improvements thereto hereafter acquired (or, in the case
of improvements, constructed) by the Borrower or any Consolidated Subsidiary;
provided that (i) such security interests and the Indebtedness secured thereby
are incurred within 180 days of such acquisition (or construction), (ii) the
Indebtedness secured thereby does not exceed the lesser of the cost or the fair
market value of such property or assets or improvements at the time of such
acquisition (or construction) and (iii) such security interests do not apply to
any other property or assets of the Borrower or any Consolidated Subsidiary;



       (d) any capitalized lease obligations secured by Liens; provided that
such Liens do not extend to any property of the Borrower or its Consolidated
Subsidiaries other than the property subject to the relevant capital lease; and



       (e) Indebtedness secured by Liens that are not otherwise permitted by any
of the foregoing provisions of this Section 5.05; provided that, at the time
that any such Indebtedness is incurred or that any such Lien is granted (and
after giving effect thereto), the aggregate outstanding principal amount of all
Indebtedness secured by Liens permitted by this paragraph (e) shall not exceed
10% of the consolidated shareholders equity of the Borrower (i) as of
September 30, 2002, until the first consolidated financial statements of the
Borrower are delivered to the Agent pursuant to Section 5.01(a) or (b) and,
thereafter, (ii) as of the most recent date for which a consolidated balance
sheet of the Borrower has been delivered to the Agent pursuant to
Section 5.01(a) or (b), determined in accordance with GAAP.

          SECTION 5.06. Consolidations, Mergers and Sales of Assets. The
Borrower will not consolidate or merge with or into any other corporation or
convey or transfer (or permit the conveyance or transfer of) all or
substantially all of the properties and assets of the Borrower and its
Consolidated Subsidiaries to any other Person unless (i) the surviving or
acquiring entity is a corporation organized under the laws of one of the United
States, (ii) the surviving or acquiring

 



--------------------------------------------------------------------------------



 



40

corporation, if other than the Borrower, expressly assumes the performance of
the obligations of the Borrower under this Agreement and all Notes, and
(iii) immediately after giving effect to such transaction, no Default shall
exist.

          SECTION 5.07. Use of Proceeds and Letters of Credit. The proceeds of
the Loans made under this Agreement will be used by the Borrower for general
corporate purposes. Letters of Credit issued under this Agreement may support
obligations of Subsidiaries of the Borrower as well as the Borrower. None of
such proceeds or Letters of Credit will be used, directly or indirectly, for the
purpose, whether immediate, incidental or ultimate, of buying or carrying any
“margin stock” within the meaning of Regulation U.

          SECTION 5.08. Compliance with Laws. The Borrower will comply, and will
cause its Consolidated Subsidiaries to comply, in all material respects with all
applicable laws, except where any failure to comply therewith would not
individually or collectively have a material adverse effect on the Borrower’s
ability to perform its obligations hereunder, and except where necessity of
compliance therewith is being contested in good faith by appropriate
proceedings; provided, however, that with respect to compliance with ERISA, this
Section 5.08 applies to the Borrower and its Consolidated Subsidiaries only in
their respective capacities as employers and not in any other capacity (such as
a fiduciary or service provider to Plans for the benefit of employers of
others).

          SECTION 5.09. Inspection of Property, Books and Records. The Borrower
will keep proper books of record and account in which full, true and correct
entries (in all material respects) in conformity with GAAP shall be made of all
dealings and transactions in relation to its business and activities. The
Borrower will permit representatives of any Bank at such Bank’s expense to visit
and inspect the Borrower’s financial records and properties, to examine and make
extracts from its books and records and to discuss its affairs and financial
condition with the Borrower’s officers and (with the participation of or prior
notice to such officers) independent public accountants, all at such reasonable
times and as often as reasonably requested.

          SECTION 5.10. Payment of Obligations. The Borrower will, and will
cause each of its Consolidated Subsidiaries to, pay its tax liabilities and
other material obligations, before the same shall become delinquent or in
default, except where (a) (i) the validity or amount thereof is being contested
in good faith by appropriate proceedings and (ii) the Borrower or such
Consolidated Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP or (b) the failure to make such payments
could not reasonably be expected to have a material adverse effect on the
Borrower’s ability to perform its obligations hereunder or on the financial
condition of the Borrower and its Consolidated Subsidiaries, taken as a whole.

ARTICLE VI

 



--------------------------------------------------------------------------------



 



41

Defaults

          SECTION 6.01. Events of Default. If one or more of the following
events (“Events of Default”) shall have occurred and be continuing:

     (a)  the Borrower shall fail to pay when due any principal on any Loan or
any reimbursement obligation in respect of any LC Disbursement;

     (b)  the Borrower shall fail to pay within five Domestic Business Days of
the date when due any fees or any interest on any Loan or LC Disbursement;

     (c)  the Borrower shall fail to observe or perform any covenant contained
in Sections 5.01(d), 5.03, 5.04 and 5.06;

     (d)  the Borrower shall fail to observe or perform, in any material
respect, any covenant or agreement contained in this Agreement (other than those
covered by clause (a), (b) or (c) above) and such failure shall have continued
for a period of 30 days after written notice thereof has been given to the
Borrower by the Agent at the request of any Bank;

     (e)  any representation, warranty, certification or statement made by the
Borrower in this Agreement or in any certificate, financial statement or other
document delivered pursuant to this Agreement shall prove to have been incorrect
in any material respect when made (or deemed made);

     (f)  the Borrower or any Consolidated Subsidiary shall fail to make any
payment (whether of principal or interest) in respect of any indebtedness for
borrowed money having an outstanding principal amount of $50,000,000 (or its
equivalent in any other currency) or more, when and as the same shall become due
and payable; or any event or condition occurs that results in any outstanding
indebtedness for borrowed money of the Borrower or any Consolidated Subsidiary
having an outstanding principal amount of $100,000,000 (or its equivalent in any
other currency) or more becoming due prior to its scheduled maturity, or that
enables or permits the holder or holders of such indebtedness or any trustee or
agent on its or their behalf to cause such indebtedness to become due prior to
its scheduled maturity;

     (g)  the Borrower or any Material Subsidiary shall commence a voluntary
case or other proceeding seeking liquidation, reorganization or other relief
with respect to itself or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or all or
substantially all of its property, or shall consent to any such relief or to the
appointment of or taking possession by any such official in an involuntary case
or other proceeding commenced against it, or shall make a general assignment for
the benefit of creditors, or shall fail generally to pay its debts as they
become due, or shall take any corporate action to authorize any of the
foregoing;

 



--------------------------------------------------------------------------------



 



42

     (h)  an involuntary case or other proceeding shall be commenced against the
Borrower or any Material Subsidiary seeking liquidation, reorganization or other
relief with respect to it or its debts under any bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a trustee,
receiver, liquidator, custodian or other similar official of it or all or
substantially all of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days; or an order for
relief shall be entered against the Borrower or any Material Subsidiary under
the federal bankruptcy laws as now or hereafter in effect;

     (i)  any person or group of persons (within the meaning of Section 13 or 14
of the Securities Exchange Act of 1934, as amended) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 promulgated by the
Securities and Exchange Commission under said Act) of more than 35% of the
outstanding shares of common stock of the Borrower; or at any time Continuing
Directors shall not constitute a majority of the board of directors of the
Borrower;

      (j) one or more judgments for the payment of money in an aggregate amount
in excess of $50,000,000 (or its equivalent in any other currency) shall be
rendered against the Borrower, any Consolidated Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to levy upon assets or properties of the
Borrower or any Consolidated Subsidiary to enforce any such judgment; or

     (k)  a Reportable Event or Reportable Events, or a failure to make a
required installment or other payment (within the meaning of Section 412(n)(1)
of the Internal Revenue Code), shall have occurred with respect to any Plan or
Plans that reasonably could be expected to result in liability of the Borrower
to the PBGC or to a Plan in an aggregate amount exceeding $50,000,000 and,
within 30 days after the reporting of any such Reportable Event to the Agent,
the Agent shall have notified the Borrower in writing that (i) the Required
Banks have made a determination that, on the basis of such Reportable Event or
Reportable Events or the failure to make a required payment, there are
reasonable grounds (A) for the termination of such Plan or Plans by the PBGC,
(B) for the appointment by the appropriate United States District Court of a
trustee to administer such Plan or Plans or (C) for the imposition of liens in
an amount exceeding $25,000,000 in favor of a Plan and (ii) as a result thereof
an Event of Default exists hereunder; or a trustee shall be appointed by a
United States District Court to administer any such Plan or Plans; or the PBGC
shall institute proceedings to terminate any Plan or Plans;

then, and in every such event, the Agent shall (i) if requested by Banks having
more than 50% in aggregate amount of the Commitments, by notice to the Borrower
terminate the Commitments and they shall thereupon terminate, and (ii) if
requested by Banks holding more than 50% in aggregate principal amount of the

 



--------------------------------------------------------------------------------



 



43

Loans, by notice to the Borrower declare the Loans (together with accrued
interest thereon) to be, and the Loans (together with accrued interest thereon)
shall thereupon become, immediately due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrower; provided that in the case of any of the Events of Default specified in
clause (g) or (h) above with respect to the Borrower, without any notice to the
Borrower or any other act by the Agent or the Banks, the Commitments shall
thereupon terminate and the Loans (together with accrued interest thereon) shall
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower.

          SECTION 6.02. Notice of Default. The Agent shall give notice to the
Borrower under Section 6.01(d) promptly upon being requested to do so by any
Bank and shall thereupon notify all the Banks thereof.

ARTICLE VII

The Agent

          SECTION 7.01. Appointment and Authorization. Each Bank and the Issuing
Bank irrevocably appoints and authorizes the Agent to take such action as agent
on its behalf and to exercise such powers under this Agreement as are delegated
to the Agent by the terms hereof, together with all such powers as are
reasonably incidental thereto. The Banks named on the cover page of this
Agreement as co-syndication agents are not authorized to take any action as
agent on behalf of the Agent or on behalf of any Bank, and shall not have any
rights, responsibilities, duties or any powers as an agent under this Agreement.

          SECTION 7.02. Agent and Affiliates. JPMorgan Chase Bank shall have the
same rights and powers under this Agreement as any other Bank and may exercise
or refrain from exercising the same as though it were not the Agent, and
JPMorgan Chase Bank and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Agent hereunder.

          SECTION 7.03. Action by Agent. The obligations of the Agent hereunder
are only those expressly set forth herein. Without limiting the generality of
the foregoing, the Agent shall not be required to take any action with respect
to any Default, except as expressly provided in Article VI.

          SECTION 7.04. Consultation with Experts. The Agent may consult with
legal counsel (who may be counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts.

 



--------------------------------------------------------------------------------



 



44

          SECTION 7.05. Liability of Agent. Neither the Agent nor any of its
directors, officers, agents, or employees shall be liable for any action taken
or not taken by it in connection herewith (i) with the consent or at the request
of the Required Banks or (ii) in the absence of its own gross negligence or
willful misconduct. Neither the Agent nor any of its directors, officers, agents
or employees shall be responsible for or have any duty to ascertain, inquire
into or verify (i) any statement, warranty or representation made in connection
with this Agreement or any Borrowing hereunder; (ii) the performance or
observance of any of the covenants or agreements of the Borrower; (iii) the
satisfaction of any condition specified in Article III, except receipt of items
required to be delivered to the Agent; or (iv) the validity, effectiveness or
genuineness of this Agreement or any other instrument or writing furnished in
connection herewith. The Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, statement, or other writing
(which may be a bank wire, telex or similar writing) reasonably believed by it
to be genuine and to be signed by the proper party or parties.

          SECTION 7.06. Indemnification. Each Bank shall, ratably in accordance
with its Commitment (or outstanding Loans and LC Exposure, if the Commitments
have terminated), indemnify the Agent (to the extent not reimbursed by the
Borrower) against any cost, expense (including counsel fees and disbursements),
claim, demand, action, loss or liability (except such as result from the Agent’s
gross negligence or willful misconduct) that the Agent may suffer or incur in
connection with this Agreement or any action taken or omitted by the Agent
hereunder.

          SECTION 7.07. Credit Decision. Each Bank and the Issuing Bank
acknowledges that it has, independently and without reliance upon the Agent or
any other Bank or Issuing Bank, and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Bank and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Agent or any other Bank or
Issuing Bank, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking any action under this Agreement.

          SECTION 7.08. Successor Agent. The Agent may resign at any time by
giving written notice thereof to the Banks, the Issuing Bank and the Borrower.
Upon any such resignation, the Required Banks shall have the right to appoint a
successor Agent approved by the Borrower (which approval shall not be
unreasonably withheld). If no successor Agent shall have been so appointed by
the Required Banks, and approved by the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of resignation,
then the retiring Agent may, on behalf of the Banks and the Issuing Bank,
appoint a successor Agent, which shall be a commercial bank organized or
licensed under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least two billion dollars. Upon
the acceptance of its appointment as Agent hereunder by a successor Agent, such

 



--------------------------------------------------------------------------------



 



45

successor Agent shall thereupon succeed to and become vested with all the rights
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder. After any retiring Agent’s
resignation hereunder as Agent, the provisions of this Article shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
Agent.

          SECTION 7.09. Agent’s Fees. The Borrower shall pay to the Agent, for
its own account, fees in the amounts and at the times previously agreed upon
between the Borrower and the Agent.

ARTICLE VIII

Change in Circumstances

          SECTION 8.01. Basis for Determining Interest Rate Inadequate or
Unfair. If on or prior to the first day of any Interest Period for any
Euro-Dollar Loan or Money Market LIBOR Loan the Agent determines (which
determination shall be conclusive absent manifest error) that deposits in
dollars (in the applicable amounts) are not generally available in the London
interbank market for such period or that the London Interbank Offered Rate
cannot be determined in accordance with the definition thereof, the Agent shall
forthwith give notice thereof to the Borrower and the Banks, whereupon until the
Agent notifies the Borrower that the circumstances giving rise to such
suspension no longer exist, (i) the obligations of the Banks to make Euro-Dollar
Loans, to convert outstanding Base Rate Loans into Euro-Dollar Loans or to
convert outstanding Euro-Dollar Loans into Euro-Dollar Loans with a different
Interest Period shall be suspended, (ii) each outstanding Euro-Dollar Loan or
Money Market LIBOR Loan, as the case may be, shall be converted into a Base Rate
Loan on the last day of the then current Interest Period applicable thereto, and
(iii) unless the Borrower notifies the Agent at least two Domestic Business Days
before the date of any Euro-Dollar Borrowing or Money Market LIBOR Borrowing, as
the case may be, for which a Notice of Borrowing has previously been given that
it elects not to borrow on such date, (x) if such Borrowing is a Euro-Dollar
Borrowing, such Borrowing shall instead be made as a Base Rate Borrowing and
(y) if such Borrowing is a Money Market LIBOR Borrowing, the Money Market LIBOR
Loans comprising such Borrowing shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the Base Rate for such day.

          SECTION 8.02. Illegality. If, on or after the date of this Agreement,
the adoption of any applicable law, rule or regulation, or any change in any
applicable law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Applicable Lending Office) with any request or directive
(whether or not having the force of law) of any such authority, central bank or
comparable agency shall make it unlawful or impossible for any Bank (or its
Euro-Dollar

 



--------------------------------------------------------------------------------



 



46

Lending Office) to make, maintain or fund its Euro-Dollar Loans and such Bank
shall so notify the Agent, the Agent shall forthwith give notice thereof to the
other Banks and the Borrower, whereupon until such Bank notifies the Borrower
and the Agent that the circumstances giving rise to such suspension no longer
exist, the obligation of such Bank to make Euro-Dollar Loans, or to convert
outstanding Base Rate Loans into Euro-Dollar Loans, or to convert outstanding
Euro-Dollar Loans into Euro-Dollar Loans with a different Interest Period shall
be suspended. Before giving any notice to the Agent pursuant to this
Section 8.02, such Bank shall designate a different Applicable Lending Office if
such designation will avoid the need for giving such notice and will not, in the
judgment of such Bank, be otherwise disadvantageous to such Bank. If such notice
is given, all Euro-Dollar Loans of such Bank then outstanding shall be converted
to Base Rate Loans either (a) on the last day of the then current Interest
Period applicable to such Euro-Dollar Loans if such Bank may lawfully continue
to maintain and fund such Loans to such day or (b) immediately if such Bank may
not lawfully continue to maintain and fund such Loans to such day.

          SECTION 8.03. Increased Cost and Reduced Return. (a) If any applicable
law, rule or regulation, or any change in any applicable law, rule or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Bank (or its
Applicable Lending Office) or the Issuing Bank with any request or directive
(whether or not having the force of law) of any such governmental authority,
central bank or comparable agency, made or adopted after the date hereof (other
than a change currently provided for in any existing law, rule or regulation)
shall impose, modify or deem applicable any reserve, special deposit, insurance
assessment or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System, but
excluding, with respect to any Euro-Dollar Loan, any such requirement with
respect to which such Bank is entitled to compensation during the relevant
Interest Period under Section 2.16) against assets of, deposits with or for the
account of, or credit extended by, any Bank (or its Applicable Lending Office)
or the Issuing Bank or shall impose on any Bank (or its Applicable Lending
Office) or the Issuing Bank or on the United States market for certificates of
deposit or the London interbank market any other condition affecting its Fixed
Rate Loans (other than Money Market Absolute Rate Loans), its Note (in respect
of such Fixed Rate Loans), its obligation to make such Fixed Rate Loans or its
participating in, issuing or maintaining any Letter of Credit; and the result of
any of the foregoing is to increase the cost to such Bank (or its Applicable
Lending Office) or such Issuing Bank of making or maintaining any Fixed Rate
Loan, participating in, issuing or maintaining any Letter of Credit, or to
reduce the amount of any sum received or receivable by such Bank (or its
Applicable Lending Office) or such Issuing Bank under this Agreement or under
its Note with respect thereto, by an amount reasonably deemed by such Bank or
such Issuing Bank to be material, then, within 15 days after demand by such Bank
or such Issuing Bank (with a copy to the Agent), the Borrower shall

 



--------------------------------------------------------------------------------



 



47

pay to such Bank or such Issuing Bank such additional amount or amounts as will
compensate such Bank or such Issuing Bank for such increased cost or reduction.

          (b) If any Bank or the Issuing Bank shall have determined that any
applicable law, rule or regulation regarding capital adequacy, or any change in
any such law, rule or regulation, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such governmental authority, central bank or comparable agency, made or
adopted after the date hereof (other than a change currently provided for in any
existing law, rule or regulation), has or would have the effect of increasing
the amount of capital of such Bank or such Issuing Bank (or its parent) required
to be maintained in respect of, or otherwise allocated to, such Bank or such
Issuing Bank’s obligations hereunder (its “Required Capital”) by an amount
reasonably deemed by such Bank or such Issuing Bank to be material, then such
Bank or such Issuing Bank may, by notice to the Borrower and the Agent, increase
the facility fee, letter of credit fee or fronting fee payable to such Bank or
such Issuing Bank hereunder to the extent required so that the ratio of (w) the
sum of the increased facility fee, letter of credit fee or fronting fee
applicable to such Bank or such Issuing Bank’s Commitment or Loans hereunder to
(x) the prior facility fee, letter of credit fee or fronting fee applicable to
such Bank’s or such Issuing Bank’s Commitment or Loans or Letters of Credit (or
participations therein) hereunder is the same as the ratio of (y) such Bank’s or
such Issuing Bank’s increased Required Capital to (z) its prior Required
Capital. Such Bank or such Issuing Bank’s notice to the Borrower and the Agent
shall set forth its calculation of the foregoing ratios and the increased
facility fee, letter of credit fee or fronting fee to which it is entitled under
this Section.

          (c) Each Bank or the Issuing Bank will promptly notify the Borrower
and the Agent of any event of which it has knowledge, occurring after the date
hereof, which will entitle such Bank or such Issuing Bank to compensation
pursuant to this Section (each, a “Trigger Event”) and will designate a
different Applicable Lending Office if such designation will avoid the need for,
or reduce the amount of, such compensation and will not, in the judgment of such
Bank or such Issuing Bank, be otherwise disadvantageous to such Bank or such
Issuing Bank. Notwithstanding any other provision of this Section, neither any
Bank nor the Issuing Bank shall be entitled to any compensation pursuant to this
Section in respect of any Trigger Event (i) for any period of time in excess of
120 days prior to such notice or (ii) for any period of time prior to such
notice if such Bank or such Issuing Bank (as applicable) shall not have given
such notice within 120 days of the date on which such Trigger Event shall have
been enacted, promulgated, adopted or issued in definitive or final form unless
such Trigger Event is retroactive. A certificate of any Bank or the Issuing Bank
claiming compensation under Section 8.03(a) or (b) and setting forth the
additional amount or amounts to be paid to it hereunder

 



--------------------------------------------------------------------------------



 



48

and describing the method of calculation thereof shall be conclusive if made
reasonably and in good faith. In determining such amount, such Bank or such
Issuing Bank may use any reasonable averaging and attribution methods.

          SECTION 8.04. Taxes. (a) For purposes of this Section 8.04, the
following terms have the following meanings:

          “Taxes” means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings with respect to any payment by the
Borrower pursuant to this Agreement or under any Note, and all liabilities with
respect thereto, excluding (i) in the case of each Bank, the Issuing Bank and
the Agent, taxes imposed on its income, and franchise or similar taxes imposed
on it, by a jurisdiction under the laws of which such Bank, Issuing Bank or the
Agent (as the case may be) is organized or in which its principal executive
office is located or, in the case of each Bank, in which its Applicable Lending
Office is located and (ii) in the case of each Bank, any United States
withholding tax imposed on such payments but only to the extent that such Bank
is subject to United States withholding tax at the time such Bank first becomes
a party to this Agreement.

          “Other Taxes” means any present or future stamp or documentary taxes
and any other excise or property taxes, or similar charges or levies, which
arise from any payment made pursuant to this Agreement or under any Note or from
the execution or delivery of, or otherwise with respect to, this Agreement or
any Note.

          (b) Any and all payments by the Borrower to or for the account of any
Bank, the Issuing Bank or the Agent hereunder or under any Note shall be made
without deduction for any Taxes or Other Taxes; provided that, if the Borrower
shall be required by law to deduct any Taxes or Other Taxes from any such
payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section 8.04) such Bank, such Issuing Bank or the Agent
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the Borrower shall make such deductions,
(iii) the Borrower shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) the
Borrower shall furnish to the Agent, at its address referred to in Section 9.01,
the original or a certified copy of a receipt evidencing payment thereof.

          (c) The Borrower agrees to indemnify each Bank, the Issuing Bank and
the Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 8.04) paid by such Bank, such Issuing Bank or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses, except to the extent attributable to the negligence or misconduct
of such Bank, such Issuing Bank or the Agent, as the case may be) arising
therefrom or with respect thereto. This indemnification shall be made

 



--------------------------------------------------------------------------------



 



49

within 15 days from the date such Bank, such Issuing Bank or the Agent (as the
case may be) makes demand therefor.

          (d) Each Bank organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on the signature pages hereof and on
or prior to the date on which it becomes a Bank in the case of each other Bank,
shall provide the Borrower with (i) two Internal Revenue Service (“IRS”) forms
W8-BEN or any successor form prescribed by the IRS, certifying that such Bank is
entitled to benefits under an income tax treaty to which the United States is a
party which exempts such Bank from United States withholding tax or reduces the
rate of withholding tax on payments of interest and eliminates withholding tax
on any fees, or (ii) two IRS forms W8-ECI certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States. If the form provided by a Bank indicates a
United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from “Taxes” as defined in
Section 8.04(a). Each such Bank undertakes to deliver to each of the Borrower
and the Agent (A) a replacement form (or successor form) on or before the date
that such form expires or becomes obsolete or after the occurrence of any event
requiring a change in the most recent form so delivered by it, and (B) such
amendments thereto or extensions or renewals thereof as may reasonably be
required (but only so long as such Bank remains lawfully able to do so).

          (e) For any period with respect to which a Bank has failed to provide
the Borrower with the appropriate form pursuant to Section 8.04(d) (unless such
failure is due to a change in treaty, law or regulation occurring subsequent to
the date on which a form originally was required to be provided), such Bank
shall not be entitled to indemnification under Section 8.04(b) or Section
8.04(c) with respect to Taxes imposed by the United States; provided that if a
Bank, which is otherwise exempt from or subject to a reduced rate of withholding
tax, becomes subject to Taxes because of its failure to deliver a form required
hereunder, the Borrower shall take such steps as such Bank shall reasonably
request to assist such Bank to recover such Taxes.

          (f) Each Bank will promptly notify the Borrower and the Agent of any
event of which it has knowledge, occurring after the date hereof, which will
entitle such Bank to make any claim for indemnification in respect of Taxes or
Other Taxes pursuant to this Section 8.04 (each, a “Tax Event”) and will
designate a different Applicable Lending Office if such designation will avoid
the need for, or reduce the amount of, such claim or any other amounts payable
by the Borrower under this Section 8.04 and will not, in the judgment of such
Bank, be otherwise disadvantageous to such Bank. Notwithstanding any other
provisions of this Section, no Bank shall be entitled to any indemnification
pursuant to this Section in respect of any Tax Event (i) for any period of time
in excess of 180 days prior to such notice or (ii) for any period of time prior
to such notice if such Bank shall not have given such notice within 120 days of

 



--------------------------------------------------------------------------------



 



50

the date on which such Bank became aware of such Tax Event unless such Tax Event
is retroactive.

          SECTION 8.05. Base Rate Loans Substituted for Affected Euro-Dollar
Loans. If (i) the obligation of any Bank to make or maintain Euro-Dollar Loans
has been suspended pursuant to Section 8.02 or (ii) any Bank has demanded
compensation under Section 8.03(a) and the Borrower shall, by at least five
Euro-Dollar Business Days prior notice to such Bank through the Agent, have
elected that the provisions of this Section shall apply to such Bank, then,
unless and until such Bank notifies the Borrower that the circumstances giving
rise to such suspension or demand for compensation no longer apply:



       (a) all Loans which would otherwise be made by such Bank as (or continued
as or converted into) Euro-Dollar Loans shall instead be Base Rate Loans, and



       (b) after each of its outstanding Euro-Dollar Loans has been repaid (or
converted to a Base Rate Loan), all payments of principal which would otherwise
be applied to repay such Euro-Dollar Loans shall be applied to repay its Base
Rate Loans instead.

If such Bank notifies the Borrower that the circumstances giving rise to such
notice no longer apply, the Borrower shall elect that the principal amount of
each such Base Rate Loan shall be converted into a Euro-Dollar Loan on the first
day of the next succeeding Interest Period applicable to the related Euro-Dollar
Loans of the other Banks.

          SECTION 8.06. Substitution of Bank. If (i) the obligation of any Bank
to make Euro-Dollar Loans has been suspended pursuant to Section 8.02 or
(ii) any Bank has demanded compensation under Section 8.03 or 8.04, the Borrower
shall have the right to seek a substitute bank or banks (“Substitute Banks”)
(which may be one or more of the Banks) to purchase the Loans and assume the
Commitment of such Bank (the “Affected Bank”) under this Agreement and, if the
Borrower locates a Substitute Bank, the Affected Bank shall, upon payment to it
of the purchase price agreed between it and the Substitute Bank (or, failing
such agreement, a purchase price in the amount of the outstanding principal
amount of its Loans and accrued interest thereon to the date of payment) plus
any amount (other than principal and interest) then due to it or accrued for its
account hereunder, assign all its rights and obligations under this Agreement
and all of its Notes to the Substitute Bank, and the Substitute Bank shall
assume such rights and obligations, whereupon the Substitute Bank shall be a
Bank party to this Agreement and shall have all the rights and obligations of a
Bank.

          SECTION 8.07. Election to Terminate. If during any Level I Period,
Level II Period or Level III Period (i) the obligation of any Bank to make
Euro-Dollar Loans has been suspended pursuant to Section 8.02 or (ii) any Bank
has demanded compensation under Section 8.03 or 8.04, the Borrower may elect to
terminate this Agreement as to such Bank, and in connection therewith not to
borrow any Loan hereunder from such Bank or to

 



--------------------------------------------------------------------------------



 



51

prepay any Base Rate Loan made pursuant to Section 8.02 or 8.05 (without
altering the Commitments or Loans of the remaining Banks); provided that the
Borrower (i) notifies such Bank through the Agent of such election at least two
Euro-Dollar Business Days before any date fixed for such borrowing or such a
prepayment, as the case may be, and (ii) repays all of such Bank’s outstanding
Loans, accrued interest thereon and any other amounts then due to such Bank or
accrued for its account hereunder concurrently with such termination. Upon
receipt by the Agent of such notice, the Commitment of such Bank shall
terminate.

ARTICLE IX

Miscellaneous

          SECTION 9.01. Notices. (a) Subject to paragraph (b) below, all
notices, requests and other communications to any party hereunder shall be in
writing (including bank wire, telex, facsimile transmission or similar writing)
and shall be given to such party: (x) in the case of the Borrower, the Agent or
the Issuing Bank, at its address or telex or telecopy number set forth on the
signature pages hereof, (y) in the case of any Bank, at its address, telex or
telecopy number set forth in its Administrative Questionnaire, (z) in the case
of any party, such other address or telex or telecopy number as such party may
hereafter specify for the purpose by notice to the Agent and the Borrower. All
notices from outside the United States to the Borrower shall only be given by
telecopy and all other notices to the Borrower given by telex shall also be
given by telecopy or non-telex method. Each such notice, request or other
communication shall be effective (i) if given by telex or telecopy, when such
telex or telecopy is transmitted to the number determined pursuant to this
Section and the appropriate answerback is received, (ii) if given by registered
or certified mail, return receipt requested, when such return receipt is signed
by the recipient or (iii) if given by any other means, when delivered at the
address specified in this Section, or, if such date is not a business day in the
location where received, on the next business day in such location; provided
that notices to the Agent under Article II or Article VIII shall not be
effective until received.

          (b) Notices and other communications to the Banks hereunder
(including, without limitation, the delivery of information required by
Section 5.01) may be delivered or furnished by electronic communications
pursuant to procedures approved by the Agent; provided that the foregoing shall
not apply to notices pursuant to Article II unless otherwise agreed by the Agent
and the applicable Bank. The Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

          SECTION 9.02. No Waivers. No failure or delay by the Agent or any Bank
or the Issuing Bank in exercising any right,

 



--------------------------------------------------------------------------------



 



52

power or privilege hereunder or under any Note shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies herein provided shall be cumulative and not exclusive of any
rights or remedies provided by law.

          SECTION 9.03. Expenses; Indemnification. (a) The Borrower shall pay
(i) all out-of-pocket expenses of the Agent, including reasonable fees and
disbursements of special counsel for the Agent, in connection with the
preparation and administration of this Agreement, any waiver or consent
hereunder or any amendment hereof or any Default or alleged Default hereunder,
(ii) if an Event of Default occurs, all out-of-pocket expenses incurred by the
Agent or any Bank or the Issuing Bank, including fees and disbursements of
counsel, in connection with such Event of Default and collection and other
enforcement proceedings resulting therefrom, and (iii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder.

          (b) The Borrower agrees to indemnify each Bank and the Issuing Bank
and hold each Bank and the Issuing Bank harmless from and against any and all
liabilities, claims, losses, damages, costs and expenses of any kind, including,
without limitation, the reasonable fees and disbursements of counsel, which may
be incurred by any Bank or the Issuing Bank (or by the Agent in connection with
its actions as Agent hereunder) in connection with any investigative,
administrative or judicial proceeding (whether or not such Bank or such Issuing
Bank shall be designated a party thereto) relating to or arising out of (i) any
actual or proposed use of proceeds of Loans hereunder to acquire equity
securities of any other Person, (ii) any transaction which violates the change
in control provisions set forth in Section 6.01(i) or (iii) any actual or
proposed use of any Letter of Credit issued pursuant to this Agreement
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit); provided that no
Bank or Issuing Bank shall have the right to be indemnified hereunder for its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction.

          SECTION 9.04. Amendments and Waivers. Any provision of this Agreement
or the Notes may be amended or waived if, but only if, such amendment or waiver
is in writing and is signed by the Borrower and the Required Banks (and, if the
rights or duties of the Agent are affected thereby, by the Agent); provided that
no such amendment or waiver shall, unless signed by each Bank directly affected
thereby, (i) increase or decrease the Commitment of any Bank or subject any Bank
to any additional obligation, (ii) reduce or forgive the principal of or rate of
interest on any Loan or LC Disbursement or any fees hereunder or (iii) postpone
the date fixed for any payment of principal of or interest on any Loan or LC
Disbursement or any fees hereunder or for any reduction or termination of any
Commitment; provided

 



--------------------------------------------------------------------------------



 



53

further that no such amendment or waiver shall (i) unless signed by all the
Banks, amend this Section or otherwise change the percentage of the Commitments
or of the aggregate unpaid principal amount of the Loans or LC Exposure, or the
number of Banks, which shall be required for the Banks or any of them to take
any action under this Section or any other provision of this Agreement; or
(ii) amend, modify or otherwise affect the rights or duties of the Issuing Bank
without the prior written consent of the Issuing Bank.

          SECTION 9.05. Successors and Assigns. (a) The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Bank (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void), except as contemplated by Section 5.06. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto and their respective successors and assigns permitted hereby
(including any Affiliate of the Issuing Bank that issues any Letter of Credit))
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

          (b) Any Bank may assign to one or more assignees all or a portion of
its rights and obligations under this Agreement (including all or a portion of
its Commitment and the Loans at the time owing to it); provided that (i) except
in the case of an assignment to a Bank or an Affiliate of a Bank, each of the
Borrower and the Agent must give their prior written consent to such assignment
(which consent shall not be unreasonably withheld, it being understood that it
shall be reasonable for the Borrower to withhold consent if the proposed
assignee does not have an investment grade rating), (ii) except in the case of
an assignment to a Bank or an Affiliate of a Bank or an assignment of the entire
remaining amount of the assigning Bank’s Commitment (or, if the Commitments have
terminated, the entire amount of its outstanding Loans and LC Exposure), the
amount of the Commitment (or, if the Commitments have terminated, the amount of
the outstanding Loans and LC Exposure) of the assigning Bank subject to each
such assignment (determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Agent) shall not be less than
$5,000,000 unless each of the Borrower and the Agent otherwise consent,
(iii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Bank’s rights and obligations under this Agreement,
except that this clause (iii) shall not apply to rights in respect of
outstanding Money Market Loans, (iv) the parties to each assignment shall
execute and deliver to the Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (except that such fee shall not be
payable in the case of an assignment by a Bank to one of its Affiliates or to
another Bank), and (v) the assignee, if it shall not be a Bank, shall deliver to
the Agent an Administrative Questionnaire; and provided further that any consent
of the

 



--------------------------------------------------------------------------------



 



54

Borrower otherwise required under this paragraph shall not be required if an
Event of Default under clause (a), (b), (g) or (h) of Section 6.01 has occurred
and is continuing. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Bank under this Agreement, and the
assigning Bank thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a party hereto but shall continue to be entitled to the benefits of
Sections 2.14, 8.03, 8.05 and 9.03). Any assignment or transfer by a Bank of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such Bank
of a participation in such rights and obligations in accordance with paragraph
(e) of this Section.

          (c) The Agent, acting for this purpose as an agent of the Borrower,
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Banks, and the Commitment of, and principal
amount of the Loans owing to and LC Exposure of, each Bank pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Agent, the Issuing Bank and the Banks may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Bank hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Bank and any Bank, at any reasonable time and from time to
time upon reasonable prior notice.

          (d) Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Bank and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Bank
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.

          (e) Any Bank may, without the consent of the Borrower, the Issuing
Bank or the Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Bank’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Bank’s obligations under this Agreement shall
remain unchanged, (ii) such Bank shall remain solely responsible to the other
parties hereto for the

 



--------------------------------------------------------------------------------



 



55

performance of such obligations and (iii) the Borrower, the Agent, the Issuing
Bank and the other Banks shall continue to deal solely and directly with such
Bank in connection with such Bank’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Bank sells such a participation
shall provide that such Bank shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Bank will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to Section 9.04
that affects such Participant. Subject to paragraph (f) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.14, 2.16, 8.03 and 8.04 to the same extent as if it were a Bank and
had acquired its interest by assignment pursuant to paragraph (b) of this
Section.

          (f) A Participant shall not be entitled to receive any greater payment
under Section 8.03 or 8.04 than the applicable Bank would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent or by reason of the provisions of Section 8.02, 8.03 or 8.04
requiring such Bank to designate a different Applicable Lending Office under
certain circumstances.

          (g) Any Bank may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Bank, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Bank from any of its obligations hereunder or
substitute any such pledgee or assignee for such Bank as a party hereto.

          SECTION 9.06. New York Law. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

          SECTION 9.07. Counterparts; Integration. This Agreement may be signed
in any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement constitutes the entire agreement and understanding among the
parties hereto and supersedes any and all prior agreements and understandings,
oral or written, relating to the subject matter hereof.

          SECTION 9.08. WAIVER OF JURY TRIAL. EACH OF THE BORROWER, THE AGENT
AND THE BANKS HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 



--------------------------------------------------------------------------------



 



56

          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

              AETNA INC.,               by
        /s/ Alfred P. Quirk, Jr.

--------------------------------------------------------------------------------

        Name: Alfred P. Quirk, Jr.
Title: Vice President, Finance
          and Treasurer                   Aetna Inc.
151 Farmington Avenue, RE6A
Hartford, CT 06156
Attention: Vice President,
Finance
Telecopier: (860) 273-1314
Telex: 99 241                   with a copy to:                   Aetna Inc.
151 Farmington Avenue, RC4A
Hartford, CT 06156
Attention: General Counsel
Telecopier: (860) 273-8340
Telex: 99 241               JPMORGAN CHASE BANK, individually and
as Agent,               By   /s/ Dawn Lee Lum


--------------------------------------------------------------------------------

Name: Dawn Lee Lum
Title: Vice President                   JPMorgan Chase Bank
270 Park Avenue
New York, NY 10017
Attention: Dawn Lee Lum
Telecopier: (212) 270-3279
Email: dawn.leelum@jpmorgan.com                   with a copy to:              
    JPMorgan Chase Bank
Loan & Agency Services
1111 Fannin, 10th Floor
Houston, TX 77002
Attention: Sheila King
Telecopier: (713) 750-2783
Email: sheila.g.king@jpmorgan.com

 



--------------------------------------------------------------------------------



 



57

                  for notice to it as Issuing
Bank:                   JPMorgan Chase Bank
10420 Highland Manor Drive,
4th Floor
Tampa, FL 33610
Attention: Stephen Carew
Telecopier: (813) 432-5161/5165
Email: stephen.m.carew@chase.com               BANK OF AMERICA, N.A.,          
    By   /s/ Joseph L. Corah

--------------------------------------------------------------------------------

        Name: Joseph L. Corah
Title: Principal               CITIBANK, N.A.,               By   /s/ Maria
Hackley


--------------------------------------------------------------------------------

        Name: Maria Hackley
Title: Managing Director               DEUTSCHE BANK AG, NEW YORK BRANCH,      
        By   /s/ Ruth Leung


--------------------------------------------------------------------------------

        Name: Ruth Leung
Title: Director               By   /s/ Clinton M. Johnson

--------------------------------------------------------------------------------

        Name: Clinton Johnson
Title: Managing Director               FLEET NATIONAL BANK,               By  
/s/ George J. Urban

--------------------------------------------------------------------------------

        Name: George J. Urban
Title: Portfolio Manager

 



--------------------------------------------------------------------------------



 



58

              BANK ONE, N.A.,               By   /s/ L. Richard Schiller

--------------------------------------------------------------------------------

Name: L. Richard Schiller
Title: Director               STATE STREET BANK AND TRUST COMPANY,              
By   /s/ Edward M. Anderson

--------------------------------------------------------------------------------

Name: Edward M. Anderson
Title: Vice President               WACHOVIA BANK, NATIONAL ASSOCIATION,        
      By   /s/ Thomas L. Stitchberry

--------------------------------------------------------------------------------

Name: Thomas L. Stitchberry
Title: Managing Director               THE BANK OF NEW YORK,               By  
/s/ Christopher T. Kordes

--------------------------------------------------------------------------------

Name: Christopher T. Kordes
Title: Vice President

 